Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 1 of 43 Page ID #:51



 1   Robert C. Aronoff, Esq. (SBN 70028)
 2   LAW OFFICES OF ROBERT C. ARONOFF
     A Professional Corporation
 3   9100 Wilshire Boulevard, 710 East Tower
 4   Beverly Hills, CA 90212
     (310) 471-7770 phone
 5   (310) 943-1400 fax;
     Email: Robert@AronoffLaw.com
 6
 7   Attorneys for Defendant, KAY Associates
 8
                              UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY BOUYER, an individual,                        )   CASE NO. 2:20-cv-02199-AB-JPR
     Plaintiff,                                            )
12                                                         )   DEFENDANT’S NOTICE OF
13   v.                                                    )   NO VIOLATION AND
                                                           )   REMEDIATION
14   KAY ASSOCIATES, a California                          )
15   corporation; and DOES 1-10, inclusive,                )
     Defendants.                                           )
16                                                         )
17
18          Pursuant to this Court's paragraph 4 of the "ADA Disability Access Litigation Order
19   Staying Action and Requiring Early Mediation, entered April 15, 2020, Defendant KAY
20   Associates submits this notice that it claims there was no violation at the time the Complaint was
21   filed. Further, remediation that is in progress will cure any potential violation now existing.
22                                                     I
23                 NO VIOLATION EXISTED AT TIME OF THE COMPLAINT.
24          Plaintiff complains that his access has been impeded by “a built up curb ramp that
25   projects from the sidewalk and into the access aisle” and that the “curb ramp ... is in excess of the
26   maximum grade allowed by the ADAAG specifications (ADAAG Section 406.1).” The curb
27   ramp complained of is in KAY Associates parking lot that was completed November 12, 2003 in
28   accordance with building and ADA standards at the time. Attached as Exhibit A are the
     architectural plans dated June 3, 2003 showing design for the parking space. The plans were
                                     1
            DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 2 of 43 Page ID #:52



 1   approved by the City of Los Angeles on June 9, 2003. Give particular note to page 13 of Exhibit
 2   A which has the detail for the parking spot at issue in this case. Page 15 has the specific approval
 3   of Disability Access Section of the Los Angeles Building Department.
 4           Exhibit B attached is the The Final Inspection Card (11/12/03) approving completion of
 5   the disabled access. No modification to the parking lot has been made since it was completed
 6   with the City’s approval in 2003. Plaintiff does not assert, nor could he, that KAY Associates
 7   had any obligation to replace the ramp or otherwise change the approved parking lot because of
 8   any subsequent change in requirements. Thus, the ramp which was in compliance in 2003 was
 9   still in compliance when Plaintiff filed his complaint.
10                                                    II
11            ANY DEFECT IN THE PARKING LOT IS IN THE PROCESS OF BEING
12                                            REMEDIATED.
13           Even before being served with the Complaint in this case, KAY Associates had plans to
14   repair, repave and otherwise update its parking lot because that had not been done in the more
15   than 16 years. KAY Associates expected that the parking lot repairs would have been completed
16   by now. However, the whole process of getting plans drawn, approve and contractors on site has
17   been slowed by the COVID-19 pandemic. Attached Exhibits C are the plans dated May 13, 2020
18   for the new parking lot that will be fully compliant with current ADA standards. Exhibit D
19   confirms that those plans were submitted to the City of Los Angeles for approval on May 21,
20   2020. KAY Associates is awaiting approval, which is expected before the July 7, 2020
21   mediation. Contractors will be engaged as soon as the Approved Plans are received. Even with
22   COVID-19 delays, the project should be complete and any possible violations remediated long
23   before trial.
24
     Date: June 24, 2020
25                                         LAW OFFICES OF ROBERT C. ARONOFF
                                           A Professional Corporation
26
27
28                                         By:
                                   ______________________________________
                                   Robert C. Aronoff,
                                   Attorneys for Defendant, Kay Associates
                                     2
            DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 3 of 43 Page ID #:53



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
           EXHIBIT A
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  3
         DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 4 of 43 Page ID #:54
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 5 of 43 Page ID #:55
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 6 of 43 Page ID #:56
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 7 of 43 Page ID #:57
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 8 of 43 Page ID #:58
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 9 of 43 Page ID #:59
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 10 of 43 Page ID #:60
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 11 of 43 Page ID #:61
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 12 of 43 Page ID #:62
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 13 of 43 Page ID #:63
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 14 of 43 Page ID #:64
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 15 of 43 Page ID #:65
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 16 of 43 Page ID #:66
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 17 of 43 Page ID #:67
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 18 of 43 Page ID #:68
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 19 of 43 Page ID #:69
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 20 of 43 Page ID #:70



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            EXHIBIT B
27
28


                                  4
         DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 21 of 43 Page ID #:71
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 22 of 43 Page ID #:72
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 23 of 43 Page ID #:73
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 24 of 43 Page ID #:74
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 25 of 43 Page ID #:75
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 26 of 43 Page ID #:76
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 27 of 43 Page ID #:77
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 28 of 43 Page ID #:78
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 29 of 43 Page ID #:79
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 30 of 43 Page ID #:80
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 31 of 43 Page ID #:81



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           EXHIBIT C
27
28


                                  5
         DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
                                                                                                                                                                                                                                                                                                                                         Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 32 of 43 Page ID #:82




                                                                                                                                                                                                                                                                                                              A D A P A R K I N G I M P R O V E M E N T S F O R:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5301 N. COMMERCE AVE, SUITE D

                                                                                                                                                                                                                                                                                       V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t. 805.552.9474


                                                                                                                                                                                                                                                                                                                          W O O D L A N D H I L L S, C A 9 1 3 6 7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Copyright © 2012 GP Architecture, Inc.




                                                                                                                                         PROJECT GENERAL NOTES                                                                  ABBREVIATIONS                                                                          SYMBOLS                                                        SEPARATE CLEARANCES REQ'D.                                                                 SCOPE OF WORK                                                                                     SHEET INDEX
                                                                                                                          1. AT LEAST ONE ACCESSIBLE ROUTE SHALL BE PROVIDED WITHIN THE SITE FROM                                                                                                                                                                                                                                                                                                                                                                                                         ISSUE              CURRENT     REVISION
                                                                                                                                                                                                           @        AT                            HVAC     HEATING/VENTI-LATING/ A/C                                                                                        1. A SEPARATE APPLICATION AND PERMITS ARE REQUIRED FOR ELECTRICAL,            DESCRIPTION OF WORK:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NO.                                  SHEET NAME                    DATE              REVISION     DATE
                                                                                                                          ACCESSIBLE PARKING SPACES AND ACCESSIBLE PASSENGER LOADING ZONES; PUBLIC         C
                                                                                                                                                                                                           L        CENTER LINE                   HW (R)   HOT WATER (RTRN)              ALIGN                                                                              MECHANICAL & PLUMBING MODIFICATIONS TO THE EXISTING SUITE.                    NEW ACCESSIBLE PATH OF TRAVEL FROM THE PUBLIC WAY AND NEW ACCESSIBLE
                                                                                                                          STREETS AND SIDEWALKS; AND PUBLIC TRANSPORTATION STOPS TO THE ACCESSIBLE                                                                                                    ALIGN
                                                                                                                                                                                                           d        PENNY                         INV      INVERT                                                                                                                                                                                         PARKING STALLS.
                                                                                                                          BUILDING OR FACILITY ENTRANCE THEY SERVE. WHERE MORE THAN ONE ROUTE IS                                                                                                                                                                            2. A SEPARATE APPLICATION AND PERMITS ARE REQUIRED FOR SIGNS AND STORAGE                                                                                   1. ARCHITECTURAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                           0#       POUND                         INST     INSTALL                                                                                  SECTION REFERENCE
                                                                                                                          PROVIDED, ALL ROUTES MUST BE ACCESSIBLE. (C8C 118206.2.1)                                                                                                           6       KEY NOTE                                                              RACKS. NON-FIXED AND MOVABLE FIXTURES, CASES, RACKS, COUNTER AND PARTITION                                                                                 A0.01 COVER SHEET                                                  05/05/20
                                                                                                                                                                                                                    PERPENDICULAR                 LAM      LAMINATE(D)                                                                   0          SECTION REFERENCE       NOT OVER 5'-9" IN HEIGHT IS EXEMPT FROM PERMIT REQUIREMENTS OF THE CODE BUT                                                                                A0.02 GENERAL NOTES                                                05/05/20
                                                                                                                          2. ACCESSIBLE PARKING SPACES SHALL COMPLY WITH SECTION 118-502 IN                         ANGLE                         LAV      LAVATORY                                                                                 SHEET NUMBER
                                                                                                                                                                                                                                                                                                                                       A0.00                                SHALL NOT BE DEEMED TO GRANT AUTHORIZATION FOR ANY WORK TO BE DONE IN ANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A0.03 ACCESSIBILITY GENERAL NOTES                                  05/05/20
                                                                                                                                                                                                           AB       ANCHOR BOLT                   LB       LAG BOLT
                                                                                                                          ACCORDANCE WITH SECTION 118-206.
                                                                                                                                                                                                           ADD'L    ADDITIONAL                    LC       LAUNDRY CHUTE
                                                                                                                                                                                                                                                                                              04      DOOR SYMBOL                                                           MANNER IN VIOLATION OF THE PROVISIONS OF THE CODE OR ANY OTHER LAWS OR
                                                                                                                                                                                                                                                                                                                                                                            ORDINANCES.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CODE ANALYSIS                                        A0.05 ACCESSIBLE CURBS AND TRANSITIONS                             05/05/20
                                                                                                                          3. ACCESSIBLE PARKING SPACES SERVING A PARTICULAR BUILDING SHALL BE              AC       ASPHALTIC CONCRETE            LT       LIGHT                                                                                                                                                                                                                                                                       A0.06 ACCESSIBILITY SIGNS                                          05/05/20
                                                                                                                                                                                                           A/C      AIR CONDITIONING              MAS      MASONRY                            1       WINDOW SYMBOL                                 DETAIL REFERENCE                                                                                      BUILDING CODES: AS MODIFIED BY THE CITY OF LOS ANGELES BUILDING DEPARTMENT
                                                                                                                          LOCATED ON THE SHORTEST ACCESSIBLE ROUTE OF TRAVEL (COMPLYING WITH                                                                                                                                             0                                  3. SPRINKLER SYSTEM TO BE APPROVED BY FIRE DEPARTMENT PRIOR TO                                                                                             A0.07 ACCESSIBILITY RAMP DETAILS                                   05/05/20
                                                                                                                          SECTION 11 B-206.3.1) FROM ADJACENT PARKING TO THE ACCESSIBLE ENTRANCES.         ALUM     ALUMINUM                      MATL     MATERIAL                                                                                 DETAIL REFERENCE        INSTALLATION, PLANS FOR MODIFICATIONS TO EXISTING FIRE PROTECTION SYSTEMS
                                                                                                                                                                                                                                                                                                                                       A0.00        SHEET NUMBER                                                                                                                                                                       A0.08 ACCESSIBLE DOOR DETAILS                                      05/05/20
                                                                                                                          TABLE 118-206.2 ESTABLISHES THE NUMBER OF ACCESSIBLE PARKING SPACES              ANOD     ANODIZED                      MAX      MAXIMUM                            2       PLAN CHECK CORRECTIONS                                                SHALL BE SUBMITTED TO THE FIRE PROTECTIONS DISTRICT FOR REVIEW AND            CALIFORNIA BUILDING CODE, 2019 EDITION
                                                                                                                                                                                                                                                                                                                                                                                                                                                          CALIFORNIA ELECTRICAL CODE, 2019 EDITION                                     A1.01 PROPOSED SITE PLAN                                           05/05/20
                                                                                                                          REQUIRED. (CBC 11 B-206.2)                                                       BD       BOARD                         MB       MACHINE BOLT                                                                                                     APPROVAL PRIOR TO INSTALLATION OR WORK BEING STARTED.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                           BLDG     BUILDING                      MECH     MECHANICAL                                                                    B                                                                                                                CALIFORNIA ENERGY CODE, 2019 EDITION
                                                                                                                          4. ACCESSIBLE PARKING SPACE SHALL BE SO LOCATED THAT PERSONS WITH                                                                                                  101      ROOM NUMBER                                                           4. THE PROJECT CONTRACTOR SHALL PROVIDE ALL MEASURES NECESSARY TO             CALIFORNIA MECHANICAL CODE, 2019 EDITION
                                                                                                                                                                                                           BLK(G)   BLOCK(ING)                    MEMB     MEMBRANE
                                                                                                                          DISABILITIES ARE NOT COMPELLED TO WHEEL OR WALK BEHIND PARKED CARS OTHER                                                                                                                                                  INT. ELEV. REFERENCE    MAINTAIN BUILDING SAFEGUARDS, EXITS AND FIRE PROTECTION DEVICES. PROTECT      CALIFORNIA PLUMBING CODE, 2019 EDITION
                                                                                                                                                                                                           BN       BOUNDARY NAILING              MTL      METAL                                                                         0                                                                                                                CALIFORNIA GREEN BUILDING CODE, 2019 EDITION
                                                                                                                          THAN THEIR OWN. (C8C 11 B-502.7)                                                                                                                                                                        A             C   DETAIL REFERENCE        ADJACENT PROPERTIES, WORKERS, PEDESTRIANS, AND OTHER PERSONS DURING
                                                                                                                                                                                                           BOT      BOTTOM                        MFR      MANUFACTURER                      101      EQUIPMENT- SEE LEGEND            A0.00        SHEET NUMBER            EXCAVATION AND CONSTRUCTION OPERATIONS.
                                                                                                                          5. SURFACE SLOPES OF ACCESSIBLE PARKING SPACES AND ACCESS AISLES SHALL BE        CB       CATCH BASIN                   MIN      MINIMUM                                                                                                                                                                                        PROJECT DATA:
                                                                                                                          THE MINIMUM POSSIBLE AND SHALL NOT EXCEED ONE-UNIT VERTICAL TO 48 UNITS          CI       CAST IRON                     MISC     MISCELLANEOUS                                                                 D                                  5. PROJECT MUST COMPLY WITH THE CITY'S CONSTRUCTION DEBRIS WASTE              APN #                            214 900 3029
                                                                                                                          HORIZONTAL (2% SLOPE) IN ANY DIRECTION. (C8C 11 B-502.4)                         CJ       CEILING JOIST                 N        NORTH                                      ELEVATION TAG                                                         REDUCTION AND RECYCLING REQUIREMENTS. A WASTE MANAGEMENT PLAN (WMP)           LOT / PARCEL AREA                91,242.5 SF.
                                                                                                                                                                                                           CLG      CEILING                       (N)      NEW                                                                                                                                                                                            TRACT                            TR 27192
                                                                                                                          6. EACH PARKING SPACE RESERVED FOR PERSONS WITH DISABILITIES: (CSC 118-502.6)    CLR      CLEAR                         NIC      NOT IN CONTRACT                                                            0/A0.01       INDIVIDUAL INT. ELEV.
                                                                                                                                                                                                                                                                                                                                                                            MUST BE SUBMITTED AND APPROVED PRIOR TO PERMIT ISSUANCE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          LOT                              13                                                                                     PROJECT TEAM
                                                                                                                          I. IDENTIFY BY A REFLECTORIZED SIGN PERMANENTLY POSTED IMMEDIATELY               CMU      CONCRETE MASONRY UNIT         NO / #   NUMBER                                     SPOT ELEVATION                                DETAIL REFERENCE                                                                                      ZONING                           WC (COLLEGE SN)
                                                                                                                          ADJACENT TO AND VISIBLE FROM EACH STALL OR SPACE WITH A SYMBOL OF                CO       CLEAN OUT                     NTS      NOT TO SCALE                                                                             SHEET NUMBER                                                                                                                                                                       CLIENT CONTACT:
                                                                                                                          ACCESSIBILITY.                                                                   COL      COLUMN                        OC       ON CENTER                                                                                                                                                                                                                                                                   TURNBERRY PROPERTY MANAGEMENT INC.
                                                                                                                          II. PROVIDE AN ADDITIONAL SIGN OR ADD BELOW THE SYMBOL "MINIMUM FINE $250"       CONT     CONTINUOUS                    OH       OVAL HEAD OR OVER HEAD                                                                                                                                                                                                                                                      PAUL FARLEY
                                                                                                                                                                                                           CSK      COUNTERSINK                   OPNG     OPENING                                    REVISION                                                                                                                                                                                                                         19921 TURNBERRY DRIVE,
                                                                                                                          7. ACCESSIBLE PARKING SPACE SHALL HAVE A SURFACE IDENTIFICATION BY                                                                                                                                             0          SHEET LAYOUT
                                                                                                                                                                                                           DF       DOUGLAS FIR                   PL       PLATE OR PROP. LINE                                                                                                                                                                                                                                                         TARZANA, CA 91356
                                                                                                                          OUTLINING A PROFILE VIEW OF A WHEELCHAIR WITH OCCUPANT IN WHITE ON BLUE                                                                                                                                      A0.00        VIEW NUMBER                                                                                                                                                                        T 818 . 343 . 1064
                                                                                                                          BACKGROUND. THE PROFILE VIEW SHALL BE LOCATED SO THAT IT IS VISIBLE TO A         DIA      DIAMETER                      PLAM     PLASTIC LAMINATE                                                                         SHEET NUMBER                                                                                                                                                                       E turnberry@turnberryinc.com
                                                                                                                          TRAFFIC ENFORCEMENT OFFICER WHEN A VEHICLE IS PROPERLY PARKED IN THE             DN       DOWN                          PLAS     PLASTER
                                                                                                                          SPACE AND SHALL BE 36"X36". (CBC 11 B502.6.4.1)                                  DS       DOWNSPOUT                     PLYWD    PLYWOOD                           1" DN.   CHANGE IN ELEVATION
                                                                                                                                                                                                           DWG      DRAWING                       P        PAINT(NUMBER-SEE SPECS)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2022
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ARCHITECT:
                                                                                                                          8. AN ADDITIONAL SIGN SHAH ALSO BE POSTED, IN A CONSPICUOUS PLACE, AT EACH       E        EAST                          PR       PAIR                                                                                                                                                                                                                                                                        GP ARCHITECTURE INC.
                                                                                                                          ENTRANCE TO OFF-STREET PARKING FACILITIES, OR IMMEDIATELY ADJACENT TO AND        (E)      EXISTING                      PT       PRESSURE-TREATED                  FEC      FIRE EXTINGUISHER CABINET                     COLUMN GRID                                                                                                                                                                        5301 N. COMMERCE AVE., SUITE D
                                                                                                                          VISIBLE FROM EACH STALL OR SPACE. THE SIGN SHALL BE NOT LESS THAN 17" BY 22"     EA       EACH                          DF       DOUGLAS FIR                                                                                                                                                                                                                                                                 MOORPARK, CA 93021
                                                                                                                          IN SIZE WITH LETTERING NOT LESS THAN 1" IN HEIGHT, WHICH CLEARLY AND             EJ       EXPANSION JOINT               RD       ROOF DRAIN                   12                                                                                                                                                                                                                                             T 805 . 552 . 9474
                                                                                                                          CONSPICUOUSLY STATES THE FOLLOWING: (CBC 118-502.6) "UNAUTHORIZED VEHICLES       ELEV     ELEVATION                     RH       ROUND HEAD                                 SLOPE INDICATION                                                                                                                                                                                                                 E gp@GPArchitecture.com
                                                                                                                          PARKED IN DESIGNATED ACCESSIBLE SPACES NOT DISPLAYING DISTINGUISHING                                                                                                    4
                                                                                                                                                                                                           EN       EDGE NAIL                     RM       ROOM
                                                                                                                          PLACARDS OR SPECIAL LICENSE PLATES ISSUED FOR PERSONS WITH DISABILITIES                                                                                                                                                   CENTER LINE
                                                                                                                                                                                                           EQ       EQUAL                         RO       ROUGH OPENING
                                                                                                                          WILL BE TOWED AWAY AT THE OWNER'S EXPENSE. TOWED VEHICLES MAY BE
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                           EQUIP    EQUIPMENT                     RWD      REDWOOD
                                                                                                                          RECLAIMED AT LOCAL POLICE DEPARTMENT OR BY TELEPHONING.
                                                                                                                                                                                                           FAU      FORCED AIR UNIT               SCHED    SCHEDULE(D)
                                                                                                                          9. WALKWAYS AND SIDEWALKS THAT ARE PART OF AN ACCESSIBLE ROUTE SHALL
                                                                                                                                                                                                           FBO      FURNISHED BY OWNER OR         S        SOUTH                                                                                                                                                                                                                                                                                                                    VICINITY MAP
                                                                                                                          COMPLY WITH SECTION 11B-403.                                                              OTHERS, TO BE INST. BY G.C.   SHTNG    SHEATHING
                                                                                                                                                                                                           FD       FLOOR DRAIN                   SIM      SIMILAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DE SOTO AVE.
                                                                                                                          A. THE RUNNING SLOPE OF A WALKING SURFACE SHALL NOT EXCEED ONE UNIT
                                                                                                                                                                                                           FE(C)    FIRE EXITING (+ CABINET)      SPEC     SPECIFICATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                WINNETKA AVE.
                                                                                                                          VERTICAL TO 20 UNITS HORIZONTAL (5% SLOPE) AND THE CROSS SLOPE SHALL NOT
                                                                                                                          EXCEED ONE UNIT VERTICAL TO 48 UNITS HORIZONTAL (2% SLOPE). (CBC 11B-403.3)      FF       FINISHED FLOOR                SQ       SQUARE
                                                                                                                          B. WALKS AND SIDEWALKS SHALL BE A MINIMUM OF 48" IN WIDTH. (CBC 11B-403.5.1,     FG       FINISHED GRADE                SSTL     STAINLESS STEEL
                                                                                                                          EXCEPTION #3)                                                                    FH       FLAT HEAD                     STD      STANDARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SITE
                                                                                                                          C. IF A WALK CROSSES OR ADJOINS A VEHICULAR WAY, AND THE WALKING SURFACES        FIN      FINISH                        STL      STEEL                                                                                                                                                                                                                                                                                                                                                         VICTORY BLVD.
                                                                                                                          ARE NOT SEPARATED BY CURBS, RAILINGS, OR OTHER ELEMENTS BETWEEN THE              FL       FLOW LEVEL                    TC       TOP OF CURB OR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TAPANGA CANYON BLVD.
                                                                                                                          PEDESTRIAN AREAS AND VEHICULAR AREAS, THE BOUNDARY BETWEEN THE AREAS             FLG      FLASHING                      TOC      TOP OF CONCRETE
                                                                                                                          SHALL BE DEFINED BY A CONTINUOUS DETECTABLE WARNING, WHICH IS 36" WIDE.          FLR      FLOOR                         TOCB     TOP OF CATCH BASIN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CANOGA AVE.
                                                                                                                          (CBC 11B-247.1.2.5, 11 B705.1.2.5)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SHOUP AVE.
                                                                                                                                                                                                           FN       FIELD NAILING                 T&G      TONGUE & GROOVE                                                                                                                                                                                                                                                                                                                                                     PIERCE
                                                                                                                                                                                                           FOC      FACE OF CONCRETE              TTP      OP OF PAVING                                                                                                                                                                                                                                                                                                                                                       COLLEGE
                                                                                                                          10. ALL ENTRANCES AND EXTERIOR GROUND-FLOOR EXITS TO BUILDINGS AND
                                                                                                                          FACILITIES SHALL BE MADE ACCESSIBLE TO PERSONS WITH DISABILITIES IN              FOF      FACE OF FINISH                TOW      TOP OF WALL
                                                                                                                          ACCORDANCE WITH SECTION 11 B-206.4. ENTRANCE DOORS, DOORWAYS AND GATES           FOM      FACE OF MASONRY               TYP      TYPICAL
                                                                                                                          SHALL COMPLY WITH SECTION 118-404 AND SHALL BE ON AN ACCESSIBLE ROUTE            FOP      FACE OF PLYWOOD               UNO      UNLESS NOTED OTHERWISE
                                                                                                                          COMPLYING WITH SECTION 11B-402. (CSC 11 B-206.4)                                 FOS      FACE OF STUD                  VCT      VINYL COMP. TILE
                                                                                                                          A. THE LEVEL AREA (2% MAXIMUM SLOPE IN ANY DIRECTION) FOR MANEUVERING            FT       FOOT OR FEET                  VERT     VERTICAL
                                                                                                                          CLEARANCES AT DOORS SHALL HAVE A LENGTH IN THE DIRECTION OF DOOR SWING           GA       GAUGE                         VG       VERTICAL GRAIN
                                                                                                                          OF AT LEAST 60" AND THE LENGTH OPPOSITE THE DIRECTION OF DOOR SWING OF 48"       GALV     GALVANIZED                    DF       DOUGLAS FIR
                                                                                                                          AS MEASURED AT RIGHT ANGLES TO THE PLANE OF THE DOOR IN ITS CLOSED               GC       GENERAL CONTRACTOR            VTR      VENT THRU ROOF
                                                                                                                          POSITION. (CBC 11B-404.2.4)                                                      GYP      GYPSUM                        W        WEST
                                                                                                                          B. THE WIDTH OF THE LEVEL AREA ON THE SIDE TO WHICH THE DOOR SWINGS SHALL        HB       HOSE BIBB                     WC       WATER CLOSET
                                                                                                                          EXTEND 24 INCHES PAST THE STRIKE EDGE OF THE DOOR FOR EXTERIOR DOORS AND
                                                                                                                                                                                                           HP       HORSE POWER                   WH       WATER HEATER
                                                                                                                          16 INCHES PAST THE STRIKE EDGE FOR INTERIOR DOORS. (CBC 11B-404.2.4) THE WIDTH
                                                                                                                          OF THE LEVEL AREA ON THE SIDE 10 WHICH THE DOOR SWINGS AWAY SHALL EXTEND         HR       HOUR                          WP       WATERPROOF
                                                                                                                          12 INCHES PAST THE STRIKE EDGE IF THE DOOR IS EQUIPPED WITH BOTH A LATCH AND     HTR      HEATER
                                                                                                                          A CLOSER PER CBC FIGURE 11 B-404.2.4.1.                                                                                                                                                                                                                                                                                                                                                                                                                                   101

                                                                                                                          11. STAIRWAYS SHALL COMPLY WITH SECTION 11B-504 IN ACCORDANCE WITH SECTION                                                                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                          11 B-210.1. HANDRAILS FOR STAIRWAYS SHALL COMPLY WITH SECTION 11 B-505 IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                          ACCORDANCE WITH SECTION 11 B-504.6. PROVIDE DETAILED AND DIMENSIONED PLANS
                                                                                                                          OF ACCESSIBLE STAIRWAYS SERVING THE AREA OF ALTERATION.
                                                                                                                          A. STAIR TREADS SHALL BE NO LESS THAN 11" DEEP, MEASURED RISER 10 RISER.
                                                                                                                          STAIR RISER HEIGHTS SHALL BE 7" MAXIMUM AND 4" MINIMUM. (CBC 11B-504.2)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              COVER SHEET


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DRAWN:                                                                                        AA
5/14/2020 2:58:00 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A0.01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SCALE                                                                As indicated
                                                                                                                                                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 33 of 43 Page ID #:83




                                                                                                                               POWER, SIGNAL, & DATA                                                         REFLECTED CLG. PLAN NOTES                                                       FIRE DEP. NOTES                                                                  GENERAL NOTES                                 (CONTINUED)                     GENERAL NOTES
                                                                                                                          1. THE GENERAL CONTRACTOR SHALL FURNISH AND INSTALL ALL LIGHT FIXTURES        1. THE GENERAL CONTRACTOR SHALL FURNISH AND INSTALL NEW ACOUSTICAL              1. THE GENERAL CONTRACTOR SHALL SUPPLY AND INSTALL A PORTABLE FIRE               25. PROVIDE ALL NECESSARY BLOCKING, BACKING AND FRAMING FOR ALL EQUIPMENT     1. THE WORKING DRAWINGS SHOW THE GENERAL SCOPE OF THE PROJECT IN TERMS
                                                                                                                          AND ELECTRICAL WORK AS SHOWN OR IMPLIED IN DRAWINGS AND NOTES.                CEILING TILE AS INDICATED ON THE DRAWINGS.                                      EXTINGUISHER WITH A RATING OF NOT LESS THAN 2-A OR 2-A10BC WITHIN 75'-0.         AND FIXTURES AS REQUIRED. WHERE LARGER STUDS OR FURRINGS ARE REQUIRED         OF ARCHITECTURAL DESIGN CONCEPT AND MAJOR ARCHITECTURAL ELEMENTS.
                                                                                                                                                                                                                                                                                        TRAVEL DISTANCE TO ALL PORTIONS OF THE FLOOR, AND ANY ADDITIONAL FIRE            TO COVER DUCTS, PIPING AND CONDUITS, THE LARGER STUD SIZE OR FURRING SHALL    REFER TO CIVIL, STRUCTURAL, MECHANICAL AND ELECTRICAL ENGINEERING / SHOP
                                                                                                                          2. THE GENERAL CONTRACTOR SHALL COORDINATE HIS WORK WITH                      2. BULKHEADS OR ANY OTHER TRANSITION IN CEILING HEIGHT CREATED BY THE           EXTINGUISHERS AS REQUIRED BY FIRE DEPARTMENT FIELD INSPECTOR. FIRE               EXTEND THE FULL SURFACE OF THE WALL WIDTH AND LENGTH WHERE THE FURRING        DRAWINGS FOR ADDITIONAL INFORMATION.
                                                                                                                          MANUFACTURERS' SPECIFICATIONS AND REQUIREMENTS.                               INSTALLATION AND/OR ALTERATION OF HVAC DUCTS. PIPING. OR OTHER EQUIPMENT        EXTINGUISHERS SHALL ALSO BE PROVIDED DURING CONSTRUCTION.                        OCCURS, UNLESS NOTED OTHERWISE.
                                                                                                                                                                                                        SHALL BE CONSTRUCTED OF GYPSUM BOARD ON METAL FRAMING.                                                                                                                                                                                         2. All WORK PERFORMED BY THE GENERAL CONTRACTOR SHALL COMPLY WITH THE
                                                                                                                          3. THE WORK SHALL BE INSTALLED IN STRICT ACCORDANCE WITH THE                                                                                                  2. ALL INTERIOR FINISHES SHALL CONFORM WITH CBC CHAPTER 8.                       26. ALL WORK LISTED, SHOWN, OR IMPLIED ON ANY CONSTRUCTION DOCUMENT SHALL     REQUIREMENTS OF MUNICIPAL, LOCAL OR FEDERAL AND STATE LAWS ORDINANCES
                                                                                                                          REQUIREMENTS OF THE NATIONAL BOARD OF FIRE UNDERWRITERS. PUBLIC UTILITIES     3. CEILING HEIGHTS AND DETAILING SHALL BE AS INDICATED IN DRAWINGS. GENERAL                                                                                      BE SUPPLIED AND INSTALLED BY THE GENERAL CONTRACTOR U.N.O.                    AND REGULATIONS, AS WELL AS, ANY OTHER GOVERNING REQUIREMENTS, WHETHER
                                                                                                                          COMPANY. OWNER'S AND LANDLORD'S TELEPHONE COMPANY, AND ALL OTHER              CONTRACTOR SHALL VERIFY CLEARANCES BETWEEN DUCTWORK, LIGHT FIXTURES,            3. DRAPES AND OTHER DECORATIVE MATERIALS SHALL BE FLAME RETARDANT.                                                                                             OR NOT SPECIFIED ON THE DRAWINGS.
                                                                                                                          AUTHORITIES HAVING JURISDICTION.                                              AND OTHER OBSTRUCTIONS IN THE CEILING PLENUM TO ASSURE THE FINISH CEILING       CERTIFICATION THEREOF SHALL BE PROVIDED. EXITS, EXIT LIGHTS, FIRE ALARM          27. ALL MATERIALS AND WORKMANSHIP SHALL BE GUARANTEED FOR A PERIOD OF ONE
                                                                                                                                                                                                        HEIGHT. ANY DEVIATION FROM HEIGHT OR DETAILING INDICATED SHALL BE               STATIONS, HOSE CABINETS AND EXTINGUISHER LOCATIONS SHALL NOT BE                  YEAR FROM THE ACCEPTANCE OF THE PROJECT BY THE OWNER, UNLESS STATED           3. WHERE THE CONTRACT NOTES OR DRAWINGS CALL FOR ANY WORK OF A MORE
                                                                                                                          4. ALL NEW MATERIALS REQUIRED SHALL CONFORM TO THE STANDARDS OF               SUBMITTED TO ARCHITECT FOR REVIEW.                                              CONCEALED BY DECORATIVE MATERIAL (CBC CHAPTER 8).                                OTHERWISE.                                                                    STRINGENT NATURE THAN THAT REQUIRED BY THE BUILDING CODE OR ANY OTHER
                                                                                                                          UNDERWRITERS' LABORATORIES, INC. IN EVERY CASE WHERE SUCH A STANDARD                                                                                                                                                                                                                                                         DEPARTMENT HAVING JURISDICTION OVER THE WORK, THE WORK OF THE MOST
                                                                                                                          HAS BEEN ESTABLISHED. U.N.O.                                                  4. ACCESS PANELS SHALL NOT BE INSTALLED IN GYPSUM BOARD CEILINGS. SYSTEMS       4. INTERIOR WALL AND CEILING FINISHES SHALL NOT EXCEED AN END POINT FLAME        28. GENERAL CONTRACTOR SHALL ENSURE THAT INSTALLATION METHODS CONFORM         STRINGENT NATURE CALLED FOR BY THE CONTRACT, CONSTRUCTION NOTES, OR
                                                                                                                                                                                                        AND EQUIPMENT REQUIRING ACCESS PANELS SHALL BE LOCATED AWAY FROM AREAS          SPREAD OF 200 FOR ALL B OCCUPANCIES.                                             TO ALL BUILDING CODE REQUIREMENTS. THE MATERIALS SPECIFIED ARE INTENDED TO    DRAWINGS SHALL BE PERFORMED, UNLESS WRITTEN AUTHORIZATION IS OBTAIN FROM
                                                                                                                          5. THE MECHANICAL AND ELECTRICAL DRAWINGS ARE SUPPLEMENTARY TO THE            WITH GYPSUM BOARD CEILINGS. IF THIS IS IMPOSSIBLE, CONTRACTOR SHALL                                                                                              MEET CODE REQUIREMENTS. ANY DISCREPANCY BETWEEN THE CONSTRUCTION              ARCHITECT. IN NO CASE SHALL WORK NOT COMPLY WITH GOVERNING CODES AND
                                                                                                                          ARCHITECTURAL DRAWINGS. IT IS THE CONTRACTOR'S RESPONSIBILITY TO CHECK        COORDINATE TYPE AND LOCATION OF ACCESS PANELS WITH ARCHITECT PRIOR TO           5. INTERIOR WALLS AND CEILING FINISHES FOR EXIT CORRIDORS AND STAIRWELLS         DOCUMENTS AND CODE REQUIREMENTS SHALL BE BROUGHT TO THE ATTENTION OF          REGULATIONS.
                                                                                                                          DRAWINGS FOR COORDINATION PRIOR TO BIDDING AND AGAIN PRIOR TO                 INSTALLATION.                                                                   SHALL NOT EXCEED A FLAME SPREAD CLASSIFICATION OF 75 (CLASS II).                 ARCHITECT IMMEDIATELY BY THE CONTRACTOR, AND PRIOR TO PERFORMANCE OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5301 N. COMMERCE AVE, SUITE D
                                                                                                                          INSTALLATION OF MECHANICAL AND ELECTRICAL WORK. ANY DISCREPANCY                                                                                                                                                                                SPECIFIED WORK.                                                               4. THE GENERAL CONTRACTOR (SUB-CONTRACTOR) SHALL OBTAIN AND PAY FOR ALL                                                MOORPARK, CALIFORNIA 93021
                                                                                                                          BETWEEN THE DRAWINGS SHALL BE BROUGHT TO THE ATTENTION OF ARCHITECT           5. PRIOR TO CLOSING CEILINGS, PLENUM SYSTEMS (HVAC, PLUMBING, ELECTRICAL.       6. ANY DECORATIONS WINDOW COVERINGS USED SHALL BE NON-COMBUSTIBLE OR                                                                                           LEGALLY REQUIRED APPROVALS AND PERMITS NECESSARY FOR THE EXECUTION AND                                                 WWW . GPARCHITECTURE . COM
                                                                                                                          FOR CLARIFICATION. WORK INSTALLED IN CONFLICT WITH ARCHITECT'S DRAWINGS       ETC.) SHALL BE INSPECTED AND TESTED AS REQUIRED BY CONTRACTOR'S ENGINEER        FLAME -RETARDANT TREATED IN AN APPROVED MANNER.                                  29. NO SUBSTITUTIONS OF SPECIFIED MATERIALS SHALL BE PERMITTED WITHOUT        COMPLETION OF THE WORK AND TO CALL FOR INSPECTIONS.                                                                             t. 805.552.9474
                                                                                                                          SHALL BE CORRECTED BY THE CONTRACTOR AT THE CONTRACTOR'S EXPENSE AND          AND BY AUTHORITIES HAVING JURISDICTION TO ENSURE PROPER INSTALLATION AND                                                                                         FIRST SUBMITTING SPECIFICATIONS, SAMPLES, AND COST IMPACT FOR ARCHITECTS
                                                                                                                          SHALL NOT IMPACT THE SCHEDULE.                                                FUNCTIONALITY.                                                                  7. EXIT SIGNS SHALL BE ELECTRICALLY ILLUMINATED AND THE TWO LAMPS SHALL BE       APPROVAL.                                                                     5. THE CONTRACTOR IS WHOLLY RESPONSIBLE FOR THE COORDINATION AND
                                                                                                                                                                                                                                                                                        ENERGIZED FROM SEPARATE CIRCUITS. ILLUMINATION SHALL NORMALLY BE PROVIDED                                                                                      SCHEDULING OF THE WORK FOR ALL SUB'S, CRAFTSMEN, AND TRADESMEN REQUIRED
                                                                                                                          6. REFER TO ENGINEERING DRAWINGS FOR CIRCUITING AND EXACT SPECIFICATIONS.     6. ALL JOINTS IN THE SUSPENDED CEILING TILE FIELD SHALL BE SQUARE, LEVEL. AND   BY THE PREMISES WIRING SYSTEMS. IN THE EVENT OF THIS SYSTEM'S FAILURE,           30. AT THE TIME OF BID SUBMITTAL, THE CONTRACTOR SHALL ADVISE ARCHITECT /     TO COMPLETE THE JOB.
                                                                                                                          MECHANICAL AND ELECTRICAL ENGINEERS' DRAWINGS ARE NOT INTENDED TO             PERFECTLY ALIGNED WITH EACH OTHER AND WITH RECESSED LIGHT FIXTURES.             ILLUMINATION SHALL BE AUTOMATICALLY PROVIDED FROM AN EMERGENCY SYSTEM.           OWNER, IN WRITING, OF ANY SPECIFIED MATERIALS OR EQUIPMENT WHICH ARE
                                                                                                                          INDICATE EXACT LOCATIONS OF FIXTURES OR EQUIPMENT.                                                                                                            EMERGENCY LIGHTING SHALL GIVE A VALUE OF ONE FOOTCANDLE AT FLOOR LEVEL           EITHER UNAVAILABLE OR WILL CAUSE A DELAY IN THE COMPLETION OF                 6. THE CONTRACTOR SHALL NOTIFY ARCHITECT IMMEDIATELY IF HE CANNOT COMPLY
                                                                                                                                                                                                        7. THE GENERAL CONTRACTOR SHALL PROVIDE CUTOUTS AND OTHER SPECIAL               (CBC CHAPTER 10).                                                                CONSTRUCTION.                                                                 WITH ALL REQUIREMENTS CALLED FOR ON THESE DRAWINGS.
                                                                                                                          7. THE GENERAL CONTRACTOR SHALL FURNISH, INSTALL. AND COORDINATE ANY          PROVISIONS IN ACOUSTICAL CEILING TILE AS REQUIRED FOR LIGHT FIXTURES,
                                                                                                                          ELECTRICAL AND/OR LIGHTING ITEMS WITH CABINET WORK U.N.O. AS REQUIRED.        REGISTERS, DIFFUSERS AND OTHER INSERTED ITEMS.                                  8. PROVIDE EXIT SIGNS WITH MINIMUM 6. HIGH BLOCK LETTERS WITH 3/4" STROKE ON A   31. THE GENERAL CONTRACTOR SHALL PROVIDE AND INSTALL ROUGH PLUMBING AND       7. THE GENERAL CONTRACTOR AND ALL SUBCONTRACTORS SHALL VERIFY ALL
                                                                                                                                                                                                                                                                                        CONTRASTING BACKGROUND. INDICATE THE LOCATION OF EXIT SIGNS ON PLANS (CBC        FINAL HOOKUP FOR ALL SPECIFIED FIXTURES AND APPLIANCES AND SHALL SUPPLY ALL   EXISTING CONDITIONS AND DIMENSIONS PRIOR TO BEGINNING WORK OR ORDERING
                                                                                                                          8. THE GENERAL CONTRACTOR IS REQUIRED TO BID AND INCLUDE TENANT VENDORS       8. ACOUSTICAL CEILING SHALL BE CONSTRUCTED IN ACCORDANCE WITH APPLICABLE        CHAPTER 10).                                                                     SUCH FIXTURES AND APPLIANCES U.N.O.                                           MATERIALS. THE GENERAL CONTRACTOR SHALL REQUEST, IN WRITING, CLARIFICATION
                                                                                                                          IN THEIR BASE BID. THE GENERAL CONTRACTOR SHALL COORDINATE REQUIREMENTS       CODES FOR FIREPROOF ASSEMBLIES.                                                                                                                                                                                                                FROM THE ARCHITECTS REGARDING ANY DISCREPANCIES BETWEEN THE DRAWINGS
                                                                                                                          WITH THE TENANT'S VENDORS AS REQUIRED.                                                                                                                        9. EXIT PATH OF TRAVEL LIGHTING SHALL BE PROVIDED AT STAIRWAY, HALLWAY. EXIT     32. THE GENERAL CONTRACTOR SHALL VERIFY REQUIRED LOCATION OF ALL              AND / OR FIELD CONDITIONS BEFORE BEGINNING ANY WORK.
                                                                                                                                                                                                        9. THE GENERAL CONTRACTOR SHALL NOT BE REQUIRED TO OPEN ANY CEILINGS FOR        PASSAGEWAY, AND EGRESS TO A PUBLIC WAY WHENEVER THE BUILDING IS                  NECESSARY ACCESS PANELS (IN PARTITIONS, FLOORS, OR CEILINGS) AND
                                                                                                                          9. THE GENERAL CONTRACTOR SHALL PROVIDE ALL TEMPORARY ELECTRICAL              TELEPHONE, SECURITY. OR COMPUTER DATA SYSTEMS INSTALLATION, REPAIR, OR          OCCUPIED, PER CBC CHAPTER 10.                                                    COORDINATE EXACT LOCATIONS WITH OWNER / TENANT AND ARCHITECT PRIOR TO         8. THE GENERAL CONTRACTOR AND SUB-CONTRACTORS SHALL CHECK AND VERIFY
                                                                                                                          SERVICE AND LIGHTING FOR ALL TRADES AS REQUIRED.                              RECONFlGURATlON AFTER CEILINGS ARE CLOSED. IF SUCH WORK IS REQUIRED, THE                                                                                         INSTALLATION.                                                                 ALL DIMENSIONS AND CONDITIONS AT JOB SITE RELATING TO THE WORK OF EACH
                                                                                                                                                                                                        EXPENSE TO REOPEN CEILINGS SHALL BE BORNE BY THE PARTY RESPONSIBLE.             10. EMERGENCY LIGHTING SYSTEM IS REQUIRED AND MUST COMPLY WITH CBC                                                                                             TRADE. NO ALLOWANCE SHALL BE MADE FOR ANY EXTRA EXPENSE OR EXTENSION OF
                                                                                                                          10. ALL ELECTRICAL AND TELEPHONE RECEPTACLES SHALL BE LOCATED IN CENTER                                                                                       CHAPTER 10.                                                                      33. THE GENERAL CONTRACTOR SHALL PROVIDE ALLOWANCE FOR APPLIANCES, U.N.O.     TIME DUE TO CONTRACTOR'S FAILURE OR NEGLIGENCE IN COMPLETELY EXAMINING                                                     FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                          OF WALL OR COLUMN IN WHICH THEY OCCUR, UNLESS OTHERWISE NOTED IN PLANS        10. THE GENERAL CONTRACTOR SHALL FURNISH AND INSTALL NEW LIGHT FIXTURES                                                                                                                                                                        THE JOBSITE.                                                                                                                DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                          AND DETAILS. THE MAXIMUM SEPARATION BETWEEN SIDE-BY-SIDE OUTLETS SHALL        (COMPLETE WITH LAMPS) OF TYPES AND MANUFACTURERS SPECIFIED, AND REMOVE          11. SUBMIT THREE COMPLETE SETS OF PLANS TO DEPARTMENT OF BUILDING AND            34. THE GENERAL CONTRACTOR SHALL LEAVE THE BUILDING IN A LOCKABLE                                                                                                                                     EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Copyright © 2012 GP Architecture, Inc.
                                                                                                                          BE 6" O.C., U.O.N.                                                            EXISTING FIXTURES FOR RELOCATION AS INDICATED ON THE DRAWINGS. ALL              SAFETY AND COUNTY FIRE DEPARTMENT OR LOCAL FIRE PREVENTION DIVISION FOR          CONDITION DURING THE PERIOD OF CONSTRUCTION WHEN THE CONTRACTOR'S             9. ALL CONTRACTORS SHALL CONTACT OWNER/BUILDING MANAGEMENT TO
                                                                                                                                                                                                        EXISTING FIXTURES TO BE RELOCATED AND TO REMAIN SHALL BE REFURBISHED AS         THE ABOVE REQUIREMENTS, ONE SET DESIGNATED AS THE FIRE DEPARTMENT COPY.          WORKMEN ARE NOT PRESENT AT THE JOBSITE.                                       DETERMINE THE BUILDING OWNER'S RULES FOR CONSTRUCTION, DELIVERIES,
                                                                                                                          11. ALL OUTLETS SHOWN BACK-TO-BACK IN PARTITION SHALL BE OFFSET THE           REQUIRED, CLEANED, AND RELAMPED.                                                                                                                                                                                                               CONSTRUCTION TASKS TO BE PERFORMED OUTSIDE REGULAR BUSINESS HOURS
                                                                                                                          MINIMUM DIMENSION REQUIRED (WITHOUT TOUCHING) TO AVOID BACK-TO-BACK                                                                                           12. PROVIDE AUTOMATIC FIRE EXTINGUISHING SYSTEM THROUGHOUT. ALTERATIONS          35. THE GENERAL CONTRACTOR SHALL DEACTIVATE ALL UTILITY LINES IN CONTRACT     ONLY, AND ANY OTHER SPECIAL BUILDING REQUIREMENTS, WHICH WILL AFFECT THE
                                                                                                                          INSTALLATION.                                                                 11. ALL RECESSED FIXTURES SHALL BE SET FLUSH INTO CEILINGS.                     TO THE AUTOMATIC FIRE SPRINKLER SYSTEM SHALL BE UNDER SEPARATE PERMIT            AREA PRIOR TO START OF WORK AS NECESSARY, AFTER SECURING OWNER'S              WORK, IF OVERTIME WORK IS REQUIRED BY ANY TRADE. APPROVAL (INCLUDING COST
                                                                                                                                                                                                                                                                                        FROM THE COUNTY FIRE DEPARTMENT OR LOCAL FIRE PREVENTION DIVISION. PERMIT        PERMISSION.                                                                   APPROVAL) MUST BE OBTAINED PRIOR TO THE EXECUTION OF ANY WORK. THE
                                                                                                                          12. ALL TELEPHONE/ DATA AND POWER OUTLETS SHALL BE LOCATED 18" ABOVE          12. UNLESS SPECIFICALLY DIMENSIONED, LIGHT FIXTURES SHALL BE LOCATED WITHIN     APPLICATIONS AND FEES SHALL BE SUBMITTED AND PERMIT APPROVAL SHALL BE                                                                                          GENERAL INTENT IS THAT ALL WORK EXCEPT FOR NOISE-GENERATING CONSTRUCTION
                                                                                                                          FINISH FLOOR U.O.N. SECURlTY KEYPADS AND CARD KEY TERMINALS SHALL BE          THE CEILING GRIDS AS INDICATED ON THE REFLECTED CEILING PLANS. ALL CEILING      OBTAINED PRIOR TO COMMENCEMENT OF ANY WORK ON THE FIRE PROTECTION                36. THE GENERAL CONTRACTOR SHALL PATCH, REPAIR, REPLACE, AND/OR REFINISH      SHALL BE PERFORMED ON REGULAR TIME.
                                                                                                                          LOCATED 54" ABOVE FINISH FLOOR U.O.N.                                         FIXTURES INCLUDING DOWN LIGHTS, WALL WASHERS, EXIT SIGNS, ETC. SHALL BE         SYSTEM.                                                                          EXISTING CONSTRUCTION AS NECESSARY TO REFURBISH THE AREA OF WORK. THE
                                                                                                                                                                                                        CENTERED ON CEILING TILES, U.N.O.                                                                                                                                CONTRACTOR SHALL PROVIDE ALL WORK SHOWN ON THE DRAWINGS UNLESS                10. THE GENERAL CONTRACTOR, SUB-CONTRACTORS, AND ANY OTHER CONTRACTOR
                                                                                                                          13. PROVIDE TELEPHONE/ DATA OUTLETS AS SHOWN ON ELECTRICAL AND                                                                                                13. SPRINKLER SYSTEM SHALL BE APPROVED BY PLUMBING DIVISION OF LOCAL             SPECIFICALLY NOTED AS "NOT IN CONTRACT."                                      INVOLVED IN THIS PROJECT SHALL TAKE NOTE THAT ANY COSTS DUE TO DEFECTIVE
                                                                                                                          TELEPHONE PLANS AND ALL NECESSARY CONDUIT RUNS TO TELEPHONE/ DATA             13. CONTRACTOR SHALL VERIFY ALL EXISTING FIELD CONDITIONS AND DIMENSIONS        BUILDING DEPARTMENT PRIOR TO INSTALLATION (CBC CHAPTER 9).                                                                                                     AND/OR ILL-TIMED WORK AS A RESULT OF, BUT NOT LIMITED TO WORKMANSHIP OR
                                                                                                                          EQUIPMENT AS REQUIRED. CONTRACTOR SHALL CONFIRM THE SIZE OF REQUIRED          AND NOTIFY ARCHITECT OF ANY DISCREPANCIES ADVERSELY AFFECTING THE                                                                                                37. THE PROJECT SHALL COMPLY WITH CBC CHAPTER 11 DISABLED ACCESSIBILITY       MATERIALS AND/OR IMPROPER SCHEDULING OR, DELINQUENT ORDERING, SHALL BE
                                                                                                                          CONDUITS WITH TELEPHONE/ DATA CONTRACTOR AND TENANT PRIOR TO START OF         LIGHTING DESIGN AND/OR INSTALLATION (INCLUDING CONFLICTS WITH STRUCTURE,        14. ELEVATOR DOORS SHALL NOT OPEN DIRECTLY INTO ONE-HOUR CORRIDORS (CBC          REQUIREMENTS AT ENTRANCE, PATH OF TRAVEL TO AREA OF WORK,                     BORNE BY THE GENERAL CONTRACTOR SUBCONTRACTOR RESPONSIBLE.
                                                                                                                          WORK.                                                                         MECHANICAL EQUIPMENT, DUCTWORK, ETC.) PRIOR TO PROCEEDING WITH THE              CHAPTER 30).                                                                     ANDRESTROOMS.
                                                                                                                                                                                                        WORK                                                                            KEY-LOCKING HARDWARE MAY BE USED ON THE MAIN EXIT WHEN THE MAIN EXIT                                                                                           11. THE GENERAL CONTRACTOR SHALL REMOVE ALL RUBBISH AND WASTE MATERIALS
                                                                                                                          14. ALL DIMENSIONS ON ELECTRICAL AND TELEPHONE PLANS ARE TO CENTER LINE.                                                                                      CONSISTS OF A SINGLE DOOR OR PAIR OF DOORS IF THERE IS A READILY VISIBLE         38. REVISIONS OR ADDITIONAL WORK REQUIRED BY THE OWNER / TENANT, FIELD        FROM HIS OWN AND HIS SUBCONTRACTORS' WORK, CARPET AND TELECOMS
                                                                                                                          U.O.N.                                                                        14. AT CONDITIONS OF INTERFERENCE BETWEEN DUCTWORK AND LIGHT FIXTURE.           DURABLE SIGN ON OR ADJACENT TO THE DOOR STATING "THIS DOOR MUST REMAIN           CONDITIONS, OR LOCAL GOVERNING AUTHORITIES SHALL BE BROUGHT TO THE            INSTALLATION. ETC. AND PROVIDE FOR ITS REMOVAL FROM THE JOBSITE.
                                                                                                                                                                                                        PROVIDE RECESSED WELL WITHIN DUCT TO ACCOMMODATE FIXTURE.                       UNLOCKED DURING BUSINESS HOURS."                                                 ATTENTION OF THE OWNER AND ARCHITECT BEFORE PROCEEDING, REGARDLESS OF
                                                                                                                          15. ALL ELECTRICAL AND TELEPHONE CONDUIT SHALL BE CONCEALED IN PARTITIONS                                                                                                                                                                      COST, TIME, OR MATERIAL INCREASE.                                             12. THE CONTRACTOR SHALL EXERCISE STRICT DUST CONTAINMENT CONTROL TO:
                                                                                                                          AND/OR CEILINGS.                                                              15. WHERE MORE THAN ONE SWITCH OCCURS IN THE SAME LOCATION. THEY SHALL          15. EXIT DOORS SHALL BE OPENABLE FROM THE INSIDE WITHOUT THE USE OFA KEY,                                                                                      PREVENT DIRT OR DUST FROM LEAVING THE JOBSITE.
                                                                                                                                                                                                        BE INSTALLED IN GANG TYPE BOX UNDER ONE COVER PLATE U.N.O.                      TOOL, OR SPECIAL KNOWLEDGE OR EFFORT. SPECIAL LOCKING DEVICES SHALL BE AN        39. BY ENTERING INTO AN AGREEMENT WITH THE OWNER/TENANT, THE GENERAL
                                                                                                                          16. ALL CONDUIT, OTHER THAN THAT USED FOR ELECTRICAL OUTLETS AND JUNCTION                                                                                     APPROVED TYPE (CBC CHAPTER 10).                                                  CONTRACTOR REPRESENTS THAT HE HAS VISITED THE JOB SITE, IS FAMILIAR WITH      13. THE GENERAL CONTRACTOR SHALL PROVIDE PROTECTION DURING SITE WORK,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                          BOXES, SHALL RECEIVE PULL WIRE INSTALLED BY THE CONTRACTOR.                   16. THE GENERAL CONTRACTOR SHALL PROVIDE ALL MECHANICAL ENGINEERING AND                                                                                          EXISTING CONDITIONS, AND NOTED ANY DISCREPANCIES WITH THE' REQUIREMENTS       DEMOLITION, AND CONSTRUCTION IN ACCORDANCE WITH MEANS OF EGRESS, UBC
                                                                                                                                                                                                        WORK AS REQUIRED. INCLUDING INSTALLATION AND/OR RELOCATION OF HVAC              16. EXIT DOORS SHALL SWING IN THE DIRECTION OF EXIT TRAVEL WHEN SERVING AN       OF THE CONTRACT DOCUMENTS.                                                    CHAPTER 10. THE GENERAL CONTRACTOR AND SUB-CONTRACTORS SHALL PROTECT
                                                                                                                          17. PROVIDE SLEEVES IN RATED PARTITIONS ABOVE CEILING FOR TELEPHONE/DATA      SUPPLY AND RETURN GRILLES IN ACCORDANCE WITH APPLICABLE CODES. PLANS OF         OCCUPANT LOAD OF 50 OR MORE, AND IN ANY HAZARDOUS AREA OR GROUP "E"                                                                                            ALL AREAS FROM DAMAGE WHICH MAY OCCUR DURING CONSTRUCTION. ANY DAMAGE
                                                                                                                          AND ELECTRICAL RUNS AS THEY OCCUR.                                            MECHANICAL VENTILATION SYSTEM SHALL BE FILED TO MEET BUILDING DEPARTMENT        OCCUPANCY (CBC CHAPTER 10)                                                       40. ANY AND ALL PROPOSED REVISIONS SHALL BE SUBMITTED IN THE FORM OF A        TO NEW AND EXISTING CONSTRUCTION, STRUCTURE, OR EQUIPMENT SHALL BE
                                                                                                                                                                                                        REQUIREMENTS.                                                                                                                                                    WRITTEN CHANGE ORDER TO BE APPROVED AND AUTHORIZED BY ARCHITECT AND THE       REPAIRED OR REPLACED TO THE SATISFACTION OF THE OWNER, AT THE EXPENSE OF
                                                                                                                          18. THE CONTRACTOR SHALL VERIFY THE CONDUIT SIZE REQUIRED FOR ALL                                                                                             17. EXIT CORRIDORS, EXTERIOR EXIT BALCONIES, AND AISLES LEADING TO REQUIRED      OWNER PRIOR TO START OF PROPOSED WORK.                                        THE CONTRACTOR. ALL REQUIRED EXITS AND PATH OF TRAVEL FROM THE EXIT TO THE
                                                                                                                          TELEPHONE, ELECTRICAL, AND DATA LINES WITH APPROPRIATE ENGINEERS PRIOR        17. THE GENERAL CONTRACTOR SHALL BE RESPONSIBLE FOR FIELD SUPERVISION OF        EXITS SHALL HAVE A MINIMUM WIDTH OF 44" (CBC CHAPTER 10)                                                                                                       PUBLIC WAY SHALL CONTINUOUSLY BE MAINTAINED FREE FROM ALL OBSTRUCTIONS
                                                                                                                          TO CORING TO OBTAIN PROPER CORE HOLE SIZES.                                   All MECHANICAL WORK DURING INSTALLATION AND SHALL INSPECT All SYSTEMS FOR                                                                                        41. BEFORE FINAL ACCEPTANCE BY THE OWNER, THE COMPLETED CONSTRUCTION          AND IMPEDIMENTS FOR EGRESS IN CASE OF FIRE OR OTHER EMERGENCY.
                                                                                                                                                                                                        OPERATION AND CODE COMPLIANCE AT COMPLETION OF THE JOB.                         18. AN EXIT WALKWAY WITH A MINIMUM WIDTH OF 44" SHALL BE MAINTAINED              PROJECT SHALL BE CLEANED, LABELS REMOVED, AND ALL OTHER TOUCH UP
                                                                                                                          19. LIGHT SWITCHES SHALL BE LOCATED WITHIN 8" OF DOOR JAMBS, U.O.N.                                                                                           CONTINUOUSLY TO A PUBLIC WAY (CBC CHAPTER 10). EXIT PATHS OR WALKWAYS TO         COMPLETED.                                                                    14. THESE DRAWINGS, NOTES, AND SCHEDULES CONVEY THE DESIGN INTENT. THE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                        18. LOCATE HVAC GRILLES TO MINIMIZE SOUND TRAVEL FROM AREA TO AREA. NOTIFY      PUBLIC WAY SHALL BE CLEARLY DELINEATED BY PAINTED LINES, RAILINGS, BARRIER                                                                                     HIGHEST POSSIBLE QUALITY OF WORKMANSHIP, MATERIAL, AND EQUIPMENT SHALL BE
                                                                                                                          20. ALL LIGHT SWITCHES SHALL BE GANG PLATED WHERE APPLICABLE.                 ARCHITECT OF ANY ANTICIPATED ACOUSTICAL PROBLEMS BEFORE START OF WORK.          POSTS, WALKS, OR OTHER APPROVED MEANS.                                           42. THE GENERAL CONTRACTOR SHALL BE RESPONSIBLE FOR PROVIDING ALL LIFE        USED. THE GENERAL CONTRACTOR SHALL MAINTAIN A CURRENT AND COMPLETE SET
                                                                                                                                                                                                                                                                                                                                                                         SAFETY EQUIPMENT AS REQUIRED BY STATE AND LOCAL BUILDING CODES.               OF CONSTRUCTION DRAWINGS ON SITE DURING ALL CONSTRUCTION PHASES FOR THE
                                                                                                                          21. ALL LIGHT SWITCHES SHALL BE CIRCUITED AND INSTALLED TO COMPLY WITH WITH   19. THERMOSTATS SHALL BE MOUNTED @ +48" A.F.F.                                  19. GLAZING INSTALLED IN ONE-HOUR CORRIDOR MUST BE WIRED GLASS IN STEEL                                                                                        USE OF ALL TRADES. THE CONTRACTOR SHALL SEE THAT ALL SUBCONTRACTORS
                                                                                                                          APPLICABLE LOCAL CODES AND STATE ENERGY REQUIREMENTS.                                                                                                         FRAMES AND SHALL NOT EXCEED 25% OF CORRIDOR/ROOM COMMON WALL.                    43. FIRE SPRINKLER SUBCONTRACTOR SHALL DESIGN AND PROVIDE CERTIFIED           RECEIVE COMPLETE SETS OF CONSTRUCTION DRAWINGS, OR ASSUME FULL
                                                                                                                                                                                                        20. FOR DETAILS AND SPECIFICATIONS OF LIGHTING FIXTURES, SWITCHES, PANEL                                                                                         SPRINKLER DRAWINGS FOR ARCHITECTS APPROVAL.                                   RESPONSIBILITY FOR COORDINATION OF WORK WHEN COMPLETE SETS ARE NOT
                                                                                                                          22. PROVIDE METER, METER LOOP, AND SERVICE IN ACCORDANCE WITH LOCAL           BOXES, DIMMER CONTROLS, CIRCUITING, AIR CONDITIONING, DUCTWORK AIR SUPPLY       20. FIRE DAMPERS OR DOORS SHALL BE PROVIDED WHERE HVAC DUCTS PENETRATE                                                                                         AVAILABLE TO SUBCONTRACTORS.
                                                                                                                          POWER COMPANY STANDARDS.                                                      DIFFUSERS, AIR RETURN GRILLES, JUMP DUCT, THERMOSTATS, SMOKE DETECTORS,         FIRE-RATED WALLS OR CEILINGS.                                                    44. THE GENERAL CONTRACTOR SHALL HOLD HARMLESS THE TENANT, BUILDING
                                                                                                                                                                                                        ETC., REFER TO ELECTRICAL AND MECHANICAL ENGINEERING / SHOP DRAWINGS.                                                                                            OWNER, ARCHITECT, AND THEIR REPRESENTATIVES OF ANY LEGAL ACTION ARISING AS    15. DURING CONSTRUCTION, ALL EXISTING EXIT SIGNS, EXIT LIGHTING, FIRE
                                                                                                                          23. PROVIDE POWER DISTRIBUTION TO ALL LIGHTING AND EQUIPMENT.                                                                                                                                                                                  A RESULT OF THE CONTRACTOR'S WORK.                                            PROTECTION DEVICES AND ALARMS SHALL BE CONTINUOUSLY MAINTAINED.
                                                                                                                                                                                                        21. LATERAL SUPPORT SHALL BE PROVIDED BY FOUR WIRES OF MIN. 12 GAUGE
                                                                                                                          24. PROVIDE SERVICE AND CONNECTIONS FOR HVAC EQUIPMENT AND CONTROLS.          SPLAYED IN FOUR DIRECTIONS 90 DEGREES APART AND CONNECTED TO THE MAIN                                                                                            45. THE GENERAL CONTRACTOR SHALL PROVIDE THREE (3) SETS OF SHOP DRAWINGS      16. INSURANCE AND BONDING FOR THE PROJECT SHALL BE AS DIRECTED BY AND TO
                                                                                                                                                                                                        RUNNER WITHIN 2" OF THE CROSS RUNNER AND TO STRUCTURE ABOVE AT AN ANGLE                                                                                          TO ARCHITECT FOR DESIGN APPROVAL AFTER HE HAS REVIEWED THEM FOR               THE SATISFACTION OF THE OWNER / DEVELOPER.
                                                                                                                          25. PROVIDE ALL PANELS, CUTTERS AND DISCONNECTS.                              NOT TO EXCEED 45 DEGREES FROM THE PLANE OF THE CEILING. THESE LATERAL                                                                                            CONSTRUCTABILITY, COORDINATION BETWEEN TRADES, AND CONFORMANCE WITH

                                                                                                                          26. PROVIDE PANEL COMPLETE WITH TYPEWRITTEN DIRECTORY AND SPIT BARS FOR
                                                                                                                                                                                                        SUPPORT POINTS SHALL BE PLACED 12'-0" O.C. IN EACH DIRECTION WITH THE FIRST
                                                                                                                                                                                                        POINT WITHIN 4" FROM EACH WALL.
                                                                                                                                                                                                                                                                                             PARTITION NOTES                                                             THE CONTRACT DOCUMENTS.                                                       17. THE GENERAL CONTRACTOR SHALL VERIFY SIZE, LOCATION, ELECTRICAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                       REQUIREMENTS, AND CHARACTERISTICS OF ALL WORK AND/OR EQUIPMENT SUPPLIED
                                                                                                                          TIME-CONTROLLED CIRCUITS.                                                                                                                                                                                                                      46. THE GENERAL CONTRACTOR SHALL SUBMIT SAMPLES OF FINISH MATERIALS TO        BY THE OWNER OR OTHERS PRIOR TO THE START OF RELATED WORK WITH THE
                                                                                                                                                                                                        22. ALLOWANCE SHALL BE MADE FOR LATERAL MOVEMENT OF THE SYSTEM. MAIN                                                                                             ARCHITECT / OWNER/TENANT FOR APPROVAL PRIOR TO INSTALLATION. THE GENERAL      MANUFACTURER OR SUPPLIER.
                                                                                                                          27. COORDINATE CONTROL WIRING WITH HVAC CONTRACTOR.                           RUNNERS AND CROSS RUNNERS SHALL BE ATTACHED AT TWO ADJACENT WALLS               1. THE CONTRACTOR SHALL FURNISH AND INSTALL ALL INTERIOR PARTITIONS              CONTRACTOR SHALL BE WHOLLY LIABLE IF HE FAILS TO DO SO. WHETHER FINISHES
                                                                                                                                                                                                        WITH CLEARANCE BETWEEN THE WALL AND THE RUNNERS MAINTAINED AT THE               INDICATED ON THE DRAWINGS.                                                       ARE SPECIFIED CORRECTLY OR INCORRECTLY IN THE CONTRACT DOCUMENTS.             18. THE TENANT, WITHOUT INVALIDATING THE CONTRACT, MAY ORDER EXTRA WORK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2022
                                                                                                                          28. PROVIDE SERVICE, OUTLETS, OR CONNECTION AS REQUIRED FOR FIXTURES          OTHER TWO WALLS.                                                                                                                                                                                                                               MAKE CHANGES BY ALTERING, ADDING TO, OR DEDUCTING FROM THE WORK. THE
                                                                                                                          AND/OR EQUIPMENT FURNISHED AND INSTALLED BY OTHERS.                                                                                                           2. PARTITION DIMENSIONS ARE FINISH FACE TO FINISH FACE U.N.O. CENTER LINE OF     47. DAMAGE TO ANY WORK SHALL BE REPAIRED BY THE TRADE WHOSE WORK IS           CONTRACT SUM AND CLAIMS FOR EXTENSION OF TIME SHALL BE ADJUSTED
                                                                                                                                                                                                        23. RECESSED LIGHT FIXTURES NOT EXCEEDING 56 LBS. AND PENDANT-MOUNTED           PARTITION SHALL ALIGN WITH CENTER LINE OF MULLION WHERE OCCURS U.N.O.            DAMAGED AND CHARGED TO THE PARTY RESPONSIBLE FOR THE DAMAGE.                  ACCORDINGLY. SUCH WORK SHALL BE OTHERWISE EXECUTED UNDER THE
                                                                                                                          29. VERIFY TELEPHONE REQUIREMENTS AND TELEPHONE BOARD BOXES, RISERS,          FIXTURES NOT EXCEEDING 20 LBS. MAY BE SUPPORTED BY ATTACHMENT DIRECTLY                                                                                                                                                                         CONDITIONS OF THE ORIGINAL CONTRACT.
                                                                                                                          CIRCUITING, ETC. WITH APPROPRIATE CONSULTANT DRAWINGS.                        TO THE CEILING SYSTEM RUNNERS BY SCREWS, BOLTS, OR OTHER POSITIVE MEANS         3. PARTITIONS SHOWN ALIGNED WITH EXISTING COLUMNS, WALLS AND BUILDING            48. THE GENERAL CONTRACTOR, SUBCONTRACTOR SHALL PROVIDE WATER
                                                                                                                                                                                                        OF ATTACHAMENT.DIRECTLY TO THE CEILING SYSTEM RUNNERS BY SCREWS, BOLTS,         ELEMENTS SHALL BE INSTALLED FLUSH AND SMOOTH WITH SUCH BUILDING                  RESISTANT GYPSUM BOARD IN ALL TOILETS AND SHOWER ROOMS.                       19. ALL "EXISTING TO REMAIN", "EXISTING TO BE RELOCATED", AND/OR NEW ITEM
                                                                                                                                                                                                        OR OTHER POSITIVE MEANS OF ATTACHMENT.                                          ELEMENTS.                                                                                                                                                      INSTALLED BY THE GENERAL CONTRACTOR, IN ADDITION TO BEING AMPLY PROTECTED
                                                                                                                                                                                                                                                                                                                                                                         49. CONTRACTOR TO INFORM OWNER / ARCHITECT WHEN CHALK LINE LAYOUT OF          THROUGHOUT THE PERIOD OF CONSTRUCTION, SHALL BE THOROUGHLY CLEANED
                                                                                                                                                                                                        24. HVAC DIFFUSERS NOT EXCEEDING 20 LBS. AND WHICH RECEIVE NO TRIBUTARY                                                                                          PARTITIONS IS COMPLETED SO THAT IT CAN BE VERIFIED AND ANY REQUIRED           PRIOR TO BEING TURNED OVER TO THE OWNER. INSTALL ALL MATERIALS IN STRICT
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                                                                                                        4. ALL PARTITIONS SHALL BE ANCHORED PER MANUFACTURERS' SPECIFICATIONS AND
                                                                                                                                                                                                        LOADING FROM EQUIPMENT OR DUCTWORK MAY BE SUPPORTED BY POSITIVE                 AS REQUIRED BY C.B.C.                                                            CHANGES MADE PRIOR TO CONSTRUCTION.                                           COMPLIANCE WITH THE MANUFACTURERS' RECOMMENDATIONS.
                                                                                                                                                                                                        ATTACHMENT TO THE CEILING RUNNERS.
                                                                                                                                                                                                                                                                                        5. THE CONTRACTOR SHALL SUPPLY ALL RETURN AIR OPENINGS IN SLAB TO SLAB           50. ALL PLUMBING FIXTURES SHALL BE SUPPLIED AND INSTALLED BY PLUMBING         20. THE GENERAL CONTRACTOR AGREES TO PAY ALL TRANSPORTATION CHARGES ON
                                                                                                                                                                                                        25. LIGHT FIXTURES AND HVAC DIFFUSERS IN EXCESS OF THESE MINIMUM WEIGHT         PARTITIONS ABOVE CEILINGS AS REQUIRED BY ENGINEERING DRAWINGS. ALL               SUBCONTRACTOR. PLUMBING SUBCONTRACTOR SHALL SUPPLY ALL NECESSARY              ALL MATERIAL AND EQUIPMENT TO THE POINT OF USE AND SHALL BE RESPONSIBLE
                                                                                                                                                                                                        REQUIREMENTS SHALL BE SUPPORTED BY WIRES ATTACHED DIRECTLY TO THE               OPENINGS IN DEMISING AND SOUND-ATTENUATED PARTITIONS SHALL HAVE SOUND            INFORMATION ON REQUIRED CUTOUTS TO MILLWORK SUBCONTRACTOR.                    FOR ALL UNLOADING, CHECKING, AND STORING OF SAME IN CONNECTION WITH THIS
                                                                                                                                                                                                        STRUCTURE ABOVE.                                                                BOOTS AND ALL OPENINGS IN FIRE-RATED PARTITIONS SHALL HAVE FIRE DAMPERS AS                                                                                     CONTRACT.
                                                                                                                                                                                                                                                                                        REQUIRED BY LOCAL BUILDING CODES. CONTRACTOR SHALL COORDINATE WITH               51. GENERAL CONTRACTOR SHALL OBTAIN SEPARATE PERMITS FOR MECHANICAL,
                                                                                                                                                                                                        26. FIRE SPRINKLERS - PROVIDE COMPLETE SYSTEM INCLUDING, BUT NOT LIMITED TO     ENGINEERING DRAWINGS AND INFORM ARCHITECT OF DISCREPANCIES.                      ELECTRICAL, PLUMBING, AND FIRE SPRINKLER WORK.                                21. IF THE GENERAL CONTRACTOR CLAIMS THAT ANY REVISION TO THE DRAWINGS
                                                                                                                                                                                                        PIPING, VALVES, SPRINKLER DROPS, AND SPRINKLER HEADS. USE REFLECTED                                                                                                                                                                            INVOLVES EXTRA COST UNDER THIS CONTRACT, HE SHALL GIVE WRITTEN NOTICE TO
                                                                                                                                                                                                        CEILING PLANS FOR LAYOUT GUIDELINES, ALL SPRINKLER HEADS SHALL BE FULLY         6. THE CONTRACTOR SHALL PROVIDE SUFFICIENT FRAMING IN PARTITIONS FOR ALL                                                                                       ARCHITECT/OWNER/TENANT WITHIN A REASONABLE TIME AFTER RECEIPT OF SUCH
                                                                                                                                                                                                        RECESSED                                                                        DUCT WORK. RETURN AIR OPENINGS AND GRILLS ABOVE AND BELOW CEILINGS SHALL                                                                                       INSTRUCTIONS AND IN ANY EVENT, BEFORE PROCEEDING TO EXECUTE THE WORK. THE
                                                                                                                                                                                                        (FLUSH TO CEILING).                                                             BE COORDINATED WITH MECHANICAL ENGINEERING DRAWINGS AND MECHANICAL                                                                                             PROCEDURE SHALL THEN BE AS PROVIDED FOR IN THE AGREEMENT UNDER "CHANGES
                                                                                                                                                                                                                                                                                        CONTRACTOR'S SHOP DRAWINGS. ALL OPENINGS SHALL BE PROPERLY SEALED FOR                                                                                          IN THE WORK." NO SUCH CLAIMS SHALL BE VALID UNLESS SO MADE. UNLESS
                                                                                                                                                                                                        27. SPRINKLER HEADS, LIFE SAFETY SPEAKERS, LOCAL SPEAKERS, CEILING DOORS,       SOUNDPROOFING AND AGAINST VIBRATION.                                                                                                                           OTHERWISE AGREED, NO PAYMENT ON SUCH BILLS WILL BE MADE UNTIL FINAL
                                                                                                                                                                                                        SMOKE DETECTORS CHIMES AND ALL OTHER CEILING FIXTURES SHALL BE CENTERED                                                                                                                                                                        SETTLEMENT.
                                                                                                                                                                                                        IN CEILING TILES (EQUALLY IN BOTH DIRECTIONS) AND INSTALLED AT EQUAL            7. THE CONTRACTOR SHALL PROVIDE AND INSTALL ACCESS PANELS AS REQUIRED
                                                                                                                                                                                                        DISTANCE BETWEEN THE CORRIDOR WALLS U.N.O. IF TWO OR MORE SPRINKLER             FOR MECHANICAL, ELECTRICAL, AND PLUMBING INSTALLATIONS PER APPLICABLE                                                                                          22. All CLAIMS FOR ADDITIONAL WORK WILL BE SUBMITTED IN WRITING FOR REVIEW BY
                                                                                                                                                                                                        HEADS OCCUR IN ONE ROOM THEY SHALL RE ALIGNED WITH EACH OTHER                   BUILDING CODES.                                                                                                                                                ARCHITECT / OWNER AND SHALL INCLUDE A COMPLETE DESCRIPTION OF THE WORK,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       MATERIALS USED, ROOM NUMBER OF THE AREA OF WORK, AND AUTHORIZATION
                                                                                                                                                                                                        28. FURNISH AND INSTALL SMOKE DETECTORS PER ELECTRICAL ENGINEER'S               8. ARCHITECT SHALL HAVE THE RIGHT TO REVIEW AND APPROVE CHALK LINES PRIOR                                                                                      UNDER WHICH THE WORK IS BEING PERFORMED. TOTAL COST OF THE WORK,
                                                                                                                                                                                                        DRAWINGS LOCATION AND QUANTITY OF SMOKE DETECTORS WITHIN TENANT SPACE           TO INSTALLATION OF TRACKS. ARCHITECT SHALL BE NOTIFIED OF ANY DISCREPANCIES                                                                                    INCLUDING THE CONTRACTOR'S MARKUP, SHALL BE INCLUDED IN THE SUBMITTAL.
                                                                                                                                                                                                        SHALL BE DETERMINED BY THE FIRE DEPARTMENT.                                     FROM DIMENSIONS OR CLEARANCES INDICATED ON PLANS REQUIRED DUE TO FIELD
                                                                                                                                                                                                                                                                                        CONDITIONS.                                                                                                                                                    23. THE GENERAL CONTRACTOR SHALL SUBMIT A DETAILED CONSTRUCTION SCHEDULE
                                                                                                                                                                                                        29. WHERE CEILINGS ARE SPECIFIED TO BE OF FIRE RATED CONSTRUCTION, ALL          THE PLUMBING CONTRACTOR SHALL FURNISH AND INSTALL ALL PLUMBING ROUGH-                                                                                          TO THE OWNER/TENANT INDICATING PHASING OF WORK FROM START TO FINISH OF
                                                                                                                                                                                                        RECESSED LIGHT FIXTURES, SPEAKERS ETC SHALL BE BOXED OUT ABOVE THE              INS, FIXTURES, AND ACCESSORIES INDICATED IN THE DRAWINGS.                                                                                                      THE PROJECT.
                                                                                                                                                                                                        CEILING WITH A FIRE-RATED ENCLOSURE EQUAL TO THAT OF THE CEILING.
                                                                                                                                                                                                                                                                                        9. THE GENERAL CONTRACTOR AND SUBCONTRACTORS SHALL INSTALL ALL                                                                                                 24. DO NOT SCALE DRAWINGS, DIMENSIONS GOVERN. UNLESS NOTED OTHERWISE, ALL
                                                                                                                                                                                                                                                                                        MATERIALS IN STRICT COMPLIANCE WITH THE MANUFACTURERS' RECOMMENDATIONS.                                                                                        DIMENSIONS ARE TO FACE OF FRAMING MEMBERS, FACE OF CONCRETE, OR FACE OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                       FURRING.
                                                                                                                                                                                                                                                                                        10. THE PLUMBING SUBCONTRACTOR SHALL FURNISH AND INSTALL ALL VALVES AS
                                                                                                                                                                                                                                                                                        INDICATED IN THE DRAWINGS AND/OR AS REQUIRED FOR THE PROPER CONTROL OF
                                                                                                                                                                                                                                                                                        THE PIPING AND APPARATUS INSTALLED AS PART OF THIS PROJECT SO THAT ANY
                                                                                                                                                                                                                                                                                        FIXTURE, LINE, OR APPARATUS MAY BE CUT OFF AND REPAIRED WITHOUT
                                                                                                                                                                                                                                                                                        INTERFERENCE OR INTERRUPTION OF SERVICE TO THE REMAINDER OF THE BUILDING.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                                                        11. PROVIDE ALL NECESSARY BLOCKING, BACKING AND FRAMING FOR ALL EQUIPMENT
                                                                                                                                                                                                                                                                                        AND FIXTURES AS REQUIRED.

                                                                                                                                                                                                                                                                                        12. WHERE LARGER STUDS OR FURRINGS ARE REQUIRED TO COVER DUCTS, PIPING
                                                                                                                                                                                                                                                                                        AND CONDUITS, THE LARGER STUD SIZE OR FURRING SHALL EXTEND THE FULL
                                                                                                                                                                                                                                                                                        SURFACE OF THE WALL WIDTH AND LENGTH WHERE THE FURRING OCCURS, UNLESS
                                                                                                                                                                                                                                                                                        NOTED OTHERWISE.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GENERAL NOTES


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DRAWN:                                                                                        AA
5/14/2020 2:58:00 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A0.02
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 34 of 43 Page ID #:84




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                    ACCESSIBILITY GENERAL NOTES


                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:06 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.03
                                                                                                                                                                                                                                                    SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 35 of 43 Page ID #:85




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                     ACCESSIBLE PARKING DETAILS


                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:11 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.04
                                                                                                                                                                                                                                                    SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 36 of 43 Page ID #:86




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                          ACCESSIBLE CURBS AND
                                                                                                                                                                                                                                                              TRANSITIONS

                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:13 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.05
                                                                                                                                                                                                                                                    SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 37 of 43 Page ID #:87




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                            ACCESSIBILITY SIGNS


                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:16 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.06
                                                                                                                                                                                                                                                    SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 38 of 43 Page ID #:88




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                     ACCESSIBILITY RAMP DETAILS


                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:21 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.07
                                                                                                                                                                                                                                                    SCALE
                                                                                                                          Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 39 of 43 Page ID #:89




                                                                                                                                                                                                                                                   5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                   MOORPARK, CALIFORNIA 93021
                                                                                                                                                                                                                                                   WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                            t. 805.552.9474




                                                                                                                                                                                                                                                       FEDERAL LAW PROHIBITS ANY REPRODUCTION OR
                                                                                                                                                                                                                                                        DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                    EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                              Copyright © 2012 GP Architecture, Inc.




                                                                                                                                                                                                                                                               V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                             W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                                                                                                                                             2022
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                            CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                    No.            REVISION                                                                      DATE




                                                                                                                                                                                                                                                       ACCESSIBLE DOOR DETAILS


                                                                                                                                                                                                                                                    PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                    DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                    DRAWN:                                                                                        AA
5/14/2020 2:58:26 PM




                                                                                                                                                                                                                                                    CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                       A0.08
                                                                                                                                                                                                                                                    SCALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 40 of 43 Page ID #:90


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            KEYNOTES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #      KEYNOTE SYMBOL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.     EXISTING ELEMENTS TO REMAIN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.1    (E) BUILDING EXT. WALL TO REMAIN, NO MODIFICATIONS PROPOSED TO EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BUILDING OR TENTNAT OCCUPANCIES.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.2    (E) TENANT ENTRY STOREFRONT DOORS TO REMAIN.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.3    (E) DOOR LANDING AREA TO REMAIN. ALL ENTRANCES AND EXTERIOR GROUND-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FLOOR EXITS TO BUILDINGS AND FACILITIES SHALL BE MADE ACCESSIBLE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PERSONS WITH DISABILITIES. ENTRANCE DOORS, DOORWAYS SHALL BE ON AN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ACCESSIBLE ROUTE. THE LEVEL AREA 2% MAXIMUM SLOPE IN ANY DIRECTION.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.4    (E) LANDSCAPING AREA TO REMAIN.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.5    (E) MONUMENT SIGN TO REMAIN.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.6    (E) CATCHBASIN TO REMAIN.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5301 N. COMMERCE AVE, SUITE D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.7    (E) LOW RETAINING WALL TO REMAIN, TYP.                                                                           MOORPARK, CALIFORNIA 93021
                                                                                                                                   STREET ACCESS BY ADA RAMP                                                                                                                                      PATH OF TRAVEL @ BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  WWW . GPARCHITECTURE . COM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.8    (E) STREET SIDEWALK TO REMAIN, TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t. 805.552.9474
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.9    (E) CURB TO REMAIN, TYP.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.10   (E) DRIVEWAY TO REMAIN.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.11   (E) FIRE RISER LINE TO REMAIN.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.     EXISTING ELEMENTS TO BE DEMO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.1    (E) CURB TO BE DEMO, TYP.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.2    (E) WALL TO BE DEMO FLUSH WITH FINISH FLOOR, PREP AREA FOR (N) WALKWAY.
                                                                                                                                                                                                                                           5' - 0"                              18' - 0"                                        6' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.3    (E) LANDSCAPING TO BE DEMO, TYP.
                                                                                                                                                                                                                                           MIN                                   V.I.F.                                           MIN


                                                                                                                                                                          (N) STD. PARKING
                                                                                                                                                                                                                                                                                                                                       4' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3                                                                                              V I C T O R Y B L V D.                                                                                                                                                                                                                                                                               3.     NEW CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FEDERAL LAW PROHIBITS ANY REPRODUCTION OR

                                                                                                                                                                          STALL                                                                                                                                                                                                                                                                                     A1.01                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DUPLICATION OF THIS DOCUMENT WITHOUT THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.1    RE-STRIPE PARKING LOT PER (N) PARKING LOT LAYOUT.                                                                 EXPRESS WRITTEN CONSENT OF GP ARCHITECTURE INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                            1.10




                                                                                                                                                                                                                                                                                                                                                   4' - 0"
                                                                                                                                                                                                                                                                             RAMP




                                                                                                                                                                                                                                                                                                                                                                      MIN
                                                                                                                                                                                                                          5' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Copyright © 2012 GP Architecture, Inc.
                                                                                                                                                                                                                                    MIN




                                                                                                                                                                                                                                                                       8.33% MAX. SLOPE
                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3.2    (N) 9' x 18' ACCESSIBLE PARKING STALL AND LOADING / UNLOADING ACCESS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AISLE SHALL NOT EXCEED 2% SLOPE IN ANY DIRECTION W/ SIGNAGE.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.3    (N) DISABLED ACCESS PATH OF TRAVEL FROM (E) SIDEWALK ON STREET. SIGNS
                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHALL DISPLAY THE INTERNATIONAL SYMBOL, AT ALL MAJOR JUNCTIONS OF ALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  H
                                                                                                                                                                                                                                                                                                                                                                                                                 D
                                                                                                                                                                                                                                                                                                                                                                                                                 Y                                                                                                                                                                                                                                                                                                                                                                                                                    Y D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PATHS OF TRAVEL, INDICATING THE DIRECTION TO THE ACCESSIBLE ENTRANCES.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DISABLED ACCESS PATH OF TRAVEL OTHER THAN AT RAMPS SHALL NOT EXCEED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5% IN THE DIRECTION OF TRAVEL AND MAXIMUM 2% CROSS SLOPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.4    (N) TRUNCATED DETECTABLE WARNING SURFACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.5    (N) STRIPING CROSSING VEHICULAR WAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (40'-4" MIN. FOR 7'-6"x15' STALL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c   c                            c                          c       c      c      c             c          c          c               c                                             1.5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (43'-4" MIN. 9' STALL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (43'-4" MIN. 9' STALL)
                                                                                                                                                                                        45' - 11 1/2"




                                                                                                                                                                                                                                                                                                                                        (N) ACCESSIBLE                                                                                                                                                                                                                                                                                                                                                          11 COMPACT STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       44' - 8 1/2"
                                                                                                                                                                                                                                                                                                                                                                                                                                                    45' - 11 1/2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            45' - 11 1/2"
                                                                                                                                                                                                                            9' - 0"           8' - 0"                        9' - 0"                                                    PARKING STALL                                                                                                                                            7 PARKING STALLS                                                                                               7 PARKING STALLS

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TOTAL 55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PARKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  25 PARKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         STALLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              V I C T O R Y B L V D. & D E S O T O A V E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.2 1.3                      2.1
                                                                                                                                                                                                                                            4' - 0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.7

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LANDSCAPING
                                                                                                                                                                                                                                                                                                                                                                            (N) CURB CUT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                60" MIN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                60" MIN
                                                                                                                                                            (N) CURB.
                                                                                                                                                                                                                                                                                             4' - 0".




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W O O D L A N D H I L L S, C A 9 1 3 6 7
                                                                                                                                                                                                            4' - 3 1/2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   20900 VICTORY BLVD.                                                                                                                     30 PARKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             STALLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6465 DE SOTO AVE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               44' - 6"

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    20920 VICTORY BLVD.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3.1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9' - 0"
                                                                                                                                                            3        ACCESSIBLE PATH OF TRAVEL
                                                                                                                                                      A1.01           1" = 10'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LANDSCAPING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SURFACE AREA LEGEND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2022
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SYMBOL             DESCRIPTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DE SOTO AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A1.01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                43' - 9"                                                                                                            NEW IMPERMEABLE CONCRETE SURFACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      COMMERCIAL / OFFICE BUILDING                                                                                                                                             (43'-4" MIN. FOR 9'x18' STALL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LOCTION: CONCRETE RAMPS & CURB CUTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            45,123 SQ. FT.                                                                                                                                               4' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AREA: 483 SF.
I:\Shared drives\Projects\2020 GPA Active\2022_Turnberry Victory & DeSoto\_PROGRESS\01 Revit\VDS_Site Plan (Active).rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            60" MIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LOT 13 (2.10 ACRES)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.2
                                                                                                                          STREET ACCESS BY ADA RAMP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1.3                                            18' - 0"                                                                          NEW PERMEABLE PAVING SURFACE

                                                                                                                                                                                                                                PATH OF TRAVEL @ BUILDING                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.1                                                                                                                              LOCTION: WALKWAYS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6459 DE SOTO AVE.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              9' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AREA: 771 SF.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2.2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              9' - 0"
                                                                                                                                                                                                                                                                                                                                                                     CURB CUT TO BE MODIFY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8' - 0"
                                                                                                                                               4' - 9" 9"                                                                       43' - 9"

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SITE GENERAL NOTES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              9' - 0"
                                                                                                                                                                                 (N) CONC.
                                                                                                                                                                                 WALKWAY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1. AT LEAST ONE ACCESSIBLE ROUTE SHALL BE PROVIDED WITHIN THE SITE FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2.3                                           c                                                        ACCESSIBLE PARKING SPACES AND ACCESSIBLE PASSENGER LOADING ZONES; PUBLIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          STREETS AND SIDEWALKS; AND PUBLIC TRANSPORTATION STOPS TO THE ACCESSIBLE
                                                                                                                                                                                                                                                                                                                                                                                             14 PARKING STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            60" MIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BUILDING OR FACILITY ENTRANCE THEY SERVE. WHERE MORE THAN ONE ROUTE IS
                                                                                                                                                                4' - 0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                        (N) STD. PARKING                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PROVIDED, ALL ROUTES MUST BE ACCESSIBLE.
                                                                                                                                                                                                                                                                                                                                        STALL                                                                                                                                                                                                                                                                                                                                                                                                                                  44' - 6"
                                                                                                                                                                               (N) CURB.                                                                                                                                                                                                                                                                                                          LOADING ZONE                                                                                                            6455 DE SOTO AVE.                                                                                                                                                                      c                                        3.3             2. ACCESSIBLE PARKING SPACES SERVING A PARTICULAR BUILDING SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (40'-4" MIN. FOR 7'-6"x15' STALL)                                                                           LOCATED ON THE SHORTEST ACCESSIBLE ROUTE OF TRAVEL FROM ADJACENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOTAL 38                                                                                                                                                                                                                                                                                                                                                                                                               PARKING TO THE ACCESSIBLE ENTRANCES. TABLE 118-206.2 ESTABLISHES THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                   PARKING                                                                                                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.8             NUMBER OF ACCESSIBLE PARKING SPACES REQ'D.
                                                                                                                                                                               DOOR LANDING                                                                                                                                                                                                                                                         STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              9 COMPACT STALLS
                                                                                                                                                                               2% MAX. SLOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LANDSCAPING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c                                                        3. ACCESSIBLE PARKING SPACE SHALL BE SO LOCATED THAT PERSONS WITH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DISABILITIES ARE NOT COMPELLED TO WHEEL OR WALK BEHIND PARKED CARS OTHER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4 PARKING STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          THAN THEIR OWN.
                                                                                                                                                                                                                                                                                                                                                                                                                         5 PARKING STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5 PARKING STALLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4. SURFACE SLOPES OF ACCESSIBLE PARKING SPACES AND ACCESS AISLES SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          THE MINIMUM POSSIBLE AND SHALL NOT EXCEED ONE-UNIT VERTICAL TO 48 UNITS
                                                                                                                                         60" MIN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HORIZONTAL (2% SLOPE) IN ANY DIRECTION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CLIENT REVIEW (NOT FOR CONSTRUCTION)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                                                                                                                                        (N) ACCESSIBLE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5. EACH PARKING SPACE RESERVED FOR PERSONS WITH DISABILITIES:
                                                                                                                                                                                                                                                                                                                                        PARKING STALL                                                                                                                                                                                                                                                                                                                                                                                                         4' - 0"                                                                                                     I. IDENTIFY BY A REFLECTOR SIGN PERMANENTLY POSTED IMMEDIATELY ADJACENT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c                                                        AND VISIBLE FROM EACH STALL OR SPACE WITH A SYMBOL OF ACCESSIBILITY.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          II. PROVIDE AN ADDITIONAL SIGN OR ADD BELOW THE SYMBOL "MINIMUM FINE $250"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2.3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6. ACCESSIBLE PARKING SPACE SHALL HAVE A SURFACE IDENTIFICATION BY
                                                                                                                                                                               (N) CURB CUT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               OUTLINING A PROFILE VIEW OF A WHEELCHAIR WITH OCCUPANT IN WHITE ON BLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6445 DE SOTO AVE.                                                                                                                                                                                                               1.10            BACKGROUND. THE PROFILE VIEW SHALL BE LOCATED SO THAT IT IS VISIBLE TO A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            60" MIN                                                                                                                                       TRAFFIC ENFORCEMENT OFFICER WHEN A VEHICLE IS PROPERLY PARKED IN THE
                                                                                                                                                                               (E) CURB TO
                                                                                                                                                                                                                                                                                                        5' - 0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SPACE AND SHALL BE 36"X36".
                                                                                                                               7' - 0"




                                                                                                                                                                               BE DEMO
                                                                                                                                                                                                                                                        9' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                10 PARKING STALLS
                                                                                                                                                                                                                                                                                                        MIN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7. AN ADDITIONAL SIGN SHALL ALSO BE POSTED, IN A CONSPICUOUS PLACE, AT EACH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ENTRANCE TO OFF-STREET PARKING FACILITIES, OR IMMEDIATELY ADJACENT TO AND                                                No.            REVISION                                                                      DATE
                                                                                                                               4' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          VISIBLE FROM EACH STALL OR SPACE. THE SIGN SHALL BE NOT LESS THAN 17" BY 22"
                                                                                                                                                                                                        4' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c                                                                                                               IN SIZE WITH LETTERING NOT LESS THAN 1" IN HEIGHT, WHICH CLEARLY AND
                                                                                                                                                                                                                                                                                                                                                   5' - 0"

                                                                                                                                                                                                                                                                                                                                                                      MIN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONSPICUOUSLY STATES THE FOLLOWING: "UNAUTHORIZED VEHICLES PARKED IN
                                                                                                                                                                                                                                                        8' - 0"
                                                                                                                               6' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                                X                               X                                   X                                                                                                                                                                                                                                                                                                        DESIGNATED ACCESSIBLE SPACES NOT DISPLAYING DISTINGUISHING PLACARDS OR
                                                                                                                                                                               (E) CURB TO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SPECIAL LICENSE PLATES ISSUED FOR PERSONS WITH DISABILITIES WILL BE TOWED
                                                                                                                                                                               REMAIN, TYP.                                                                                                                                                                                                                          X                                                                                                                                                                                                                                                                                                                                                                                                                                                    AWAY AT THE OWNER'S EXPENSE. TOWED VEHICLES MAY BE RECLAIMED AT GOLETA
                                                                                                                                                                                                                                                                                       12" MIN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            POLICE DEPARTMENT"
                                                                                                                                                                                                                                                                                                          8.33% MAX. SLOPE




                                                                                                                                                                                                                                                                                                                                                   18' - 0" V.I.F.
                                                                                                                                                                                                                                                        9' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8. WALKWAYS AND SIDEWALKS THAT ARE PART OF AN ACCESSIBLE ROUTE SHALL
                                                                                                                                                                                                                                                                                                                RAMP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 COMPACT STALLS                                         COMPLY WITH SECTION 11B-403. A. THE RUNNING SLOPE OF A WALKING SURFACE
                                                                                                                                                                                    26' - 6"                                                                      18' - 0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SHALL NOT EXCEED ONE UNIT VERTICAL TO 20 UNITS HORIZONTAL (5% SLOPE) AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          THE CROSS SLOPE SHALL NOT EXCEED ONE UNIT VERTICAL TO 48 UNITS HORIZONTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (2% SLOPE). B. WALKS AND SIDEWALKS SHALL BE A MINIMUM OF 48" IN WIDTH.   C.
                                                                                                                                                                                                                                                                                                                                         12" MIN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          IF A WALK CROSSES OR ADJOINS A VEHICULAR WAY, AND THE WALKING SURFACES                                                          PROPOSED SITE PLAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ARE NOT SEPARATED BY CURBS, RAILINGS, OR OTHER ELEMENTS BETWEEN THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PEDESTRIAN AREAS AND VEHICULAR AREAS, THE BOUNDARY BETWEEN THE AREAS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SHALL BE DEFINED BY A CONTINUOUS DETECTABLE WARNING, WHICH IS 36" WIDE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PROJECT NO:                                                                                  2022
                                                                                                                                                                                                                                                                                                                                                   6' - 0"

                                                                                                                                                                                                                                                                                                                                                                      MIN
                                                                                                                                                                                                                                                                                                                             4' - 0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          9. ALL ENTRANCES AND EXTERIOR GROUND-FLOOR EXITS TO BUILDINGS AND                                                        DATE:                                                                                     5/13/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FACILITIES SHALL BE MADE ACCESSIBLE TO PERSONS WITH DISABILITIES. ENTRANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DOORS, DOORWAYS AND GATES SHALL COMPLY WITH SECTION 118-404 AND SHALL BE                                                 DRAWN:                                                                                        AA
5/14/2020 2:58:29 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ON AN ACCESSIBLE ROUTE COMPLYING WITH SECTION 11B-402. A. THE LEVEL AREA
                                                                                                                                                                                                                                                                                                         4' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (2% MAXIMUM SLOPE IN ANY DIRECTION) FOR MANEUVERING CLEARANCES AT DOORS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CHECKED:                                                                                     GJP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A1.01
                                                                                                                                                                                                                                                                                                          MIN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SHALL HAVE A LENGTH IN THE DIRECTION OF DOOR SWING OF AT LEAST 60" AND THE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LENGTH OPPOSITE THE DIRECTION OF DOOR SWING OF 48" AS MEASURED AT RIGHT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ANGLES TO THE PLANE OF THE DOOR IN ITS CLOSED POSITION. B. THE WIDTH OF THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                         10'            20'                    40'                         LEVEL AREA ON THE SIDE TO WHICH THE DOOR SWINGS SHALL EXTEND 24 INCHES
                                                                                                                                                            2        ACCESSIBLE PATH OF TRAVEL                                                                                                                                                                                                                                                                                                                                                                                                                                1      PROPOSED SITE PLAN OPTION 1                                                                                                                                                                                                          PAST THE STRIKE EDGE OF THE DOOR FOR EXTERIOR DOORS AND 16 INCHES PAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          THE STRIKE EDGE FOR INTERIOR DOORS. THE WIDTH OF THE LEVEL AREA ON THE SIDE
                                                                                                                                                      A1.01           1" = 10'-0"                                                                                                                                                                                                                                                                                                                                                                                                                                            A1.01   1" = 20'-0"                                                                                                                                                                                                                          10 WHICH THE DOOR SWINGS AWAY SHALL EXTEND 12 INCHES PAST THE STRIKE EDGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          IF THE DOOR IS EQUIPPED WITH BOTH A LATCH AND A CLOSER                                                                   SCALE                                                                As indicated
Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 41 of 43 Page ID #:91



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           EXHIBIT D
27
28


                                  6
         DEFENDANT’S NOTICE OF NO VIOLATION AND REMEDIATION
       Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 42 of 43 Page ID #:92
20900 W Victory Blvd                                 Application #:       20026 - 20000 - 00156
                                                                                                                       Plan Check #: B20VN07017                                   Printed: 05/21/20 03:15 PM
                                                                                                                       Event Code:

Nonbldg-Alter/Repair GREEN - NONE                                               City of Los Angeles - Department of Building and Safety
Commercial
Regular Plan Check
                                                                          APPLICATION FOR BUILDING PERMIT                                                        Last Status: Submitted
Plan Check                                                                      AND CERTIFICATE OF OCCUPANCY                                                     Status Date: 05/21/2020
1. TRACT                                    BLOCK           LOT(s)                                              ARB      COUNTY MAP REF #                      PARCEL ID # (PIN #)       2. ASSESSOR PARCEL #
TR 27192                                                    13                                                           M B 819-31/32                         180B109 587               2149 - 003 - 029




3. PARCEL INFORMATION
Area Planning Commission - South Valley                                     Community Plan Area - Canoga Park-West Hills-Winnetka-WoodlaEarthquake-Induced Liquefaction Area - Yes
LADBS Branch Office - VN                                                    Census Tract - 1349.05                                      Near Source Zone Distance - 13
Council District - 3                                                        District Map - 180B109                                      Thomas Brothers Map Grid - 530-C7
Cmpt. Fill Grd. - CFG-2000                                                  Energy Zone - 9
Certified Neighborhood Council - Woodland Hills-Warner Cente                Fire District - 2

ZONES(S):   (WC)COLLEGE-SN
            4. DOCUMENTS
            ZI - ZI-1117 Metro Right-of-Way (ROW) Project
                                                      ORD - ORD-108684                                         ORD - ORD-168870                                  ORD - ORD-173071
            ZI - ZI-1870 Warner Center                ORD - ORD-136024                                         ORD - ORD-168984                                  ORD - ORD-173072
            ZI - ZI-2374 LOS ANGELES STATE ENTERPRISE ORD - ZON
                                                            ORD-165479-SA5100                                  ORD - ORD-171426                                  ORD - ORD-174061
            SPA - Warner Center                       ORD - ORD-165479-SA5110                                  ORD - ORD-171529                                  ORD - ORD-182764

            5. CHECKLIST ITEMS




            6. PROPERTY OWNER, TENANT, APPLICANT INFORMATION
            Owner(s):
            KAY ASSOCIATES                                              19921 TURNBERRY DR                                      TARZANA CA 91356

            Tenant:


            Applicant: (Relationship: Agent for Owner)
            KAY ASSOCIATES -                                            19921 TURNBERRY DRIVE                                   TARZANA,CA 91356                                     (818) 343-1064

            7. EXISTING USE                                 PROPOSED USE                             8. DESCRIPTION OF WORK
            (61) Use of Land                                                                         USE OF LAND PERMIT AND RESTRIPE PARKING LOT




            9. # Bldgs on Site & Use:                                                                                         For inspection requests, call toll-free (888) LA4BUILD (524-2845),
                                                                                                                              or request inspections via www.ladbs.org. To speak to a Call Center
            10. APPLICATION PROCESSING INFORMATION
                                                                                                                              agent, call 311. Outside LA County, call (213) 473-3231.
            BLDG. PC By:                                                            DAS PC By:
            OK for Cashier:                                                          Coord. OK:
                                                                                                                              For Cashier's Use Only                                          W/O #: 02600156
            Signature:                                                                     Date:
11. PROJECT VALUATION & FEE INFORMATION                  Submittal Fee Period
Permit Valuation         $30,000                                   PC Valuation:
SUBMITTAL TOTAL Nonbldg-Alter/Repair                     442.34
Handicapped Access
Plan Check Subtotal Nonbldg-Alter/Repair                 354.38
D.S.C. Surcharge                                          10.63
Sys. Surcharge                                            21.26
Planning Surcharge                                        21.26                                                                Payment Date:                     05/21/20
Planning Surcharge Misc Fee                               10.00
                                                                                                                               Receipt No.:                      750507
Planning Gen Plan Maint Surcharge                         24.81
                                                                                                                               Amount:                           $442.34
                                                                                                                               Method:                           CC



Sewer Cap ID:                                                      Total Bond(s) Due:


                                                                                                                                 *P200262000000156SN*
12. ATTACHMENTS
                Case 2:20-cv-02199-AB-JPR Document 15 Filed 06/25/20 Page 43 of 43 Page ID #:93
 13. STRUCTURE INVENTORY            (Note: Numeric measurement data in the format "number / number" implies "change in numeric value / total resulting numeric value")                        20026 - 20000 - 00156




 14. APPLICATION COMMENTS:




 15. BUILDING RELOCATED FROM:

 16. CONTRACTOR, ARCHITECT & ENGINEER NAME                           ADDRESS                                                                                             CLASS     LICENSE #         PHONE #




PLAN CHECK EXPIRATION: Unless a shorter period of time has been established by an official action, plan check approval expires one and a half years after the plan check fee has been paid.




                                                                                                                            20900 W VICTORY BLVD

                                                                                                                            Courier? ( Yes or No )
                                                                                                                            (_) P.C.           (_) N.P.                                   (_) S.P.I.
                                                                                                                            (_) D.A.S.         (_) G.P.I.                                 (_) D.P.I.

                                                                                                                             USE:                             20026 - 20000 - 00156
                                                                                                                              C
                                                                                                                                               Plan Check Number - Regular PC

                                                                                                                                3
                                                                                                                                                           B20VN07017
                                                                                                                            Submittal Date: 05/21/2020
                                                                                                                            Notes:_____________________________________
                                                                                                                            PC Engr:___________________________________
